 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions

 

Exhibit 10.42

 

 

 

 

 

 

 

 

LICENSE AGREEMENT

BY AND BETWEEN

EUSA PHARMA (UK) LIMITED

AND

AVEO PHARMACEUTICALS, INC

Dated:  December 18, 2015

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS

1

ARTICLE 2. DEVELOPMENT AND COMMERCIALIZATION

13

2.2

Plans and Meetings

13

2.3

Clinical Trials in the Territory

16

2.4

Sharing of Partner Clinical and Other Data

17

2.5

Sharing of AVEO Clinical and Other Data

18

2.6

Record Keeping

19

2.7

Communications with Regulatory Authorities

19

2.8

Adverse Event/Safety Reporting Protocol

20

2.9

Legal Compliance

20

2.10

Technology Transfer

21

2.11

Support by AVEO

21

2.12

Supply of License Product

22

2.13

Recalls

22

ARTICLE 3. LICENSE GRANTS

22

3.1

Licenses to Partner

22

3.2

Sublicensing by Partner

23

3.3

Compliance with KHK Agreement

24

3.4

Use of Patents and Know-How

26

3.5

Reservation of Rights

26

3.6

No Implied Licenses

26

3.7

Technology Sublicensed from Third Parties

26

3.8

Cross-Territory Sales

26

3.9

Inventions by Service Providers

27

ARTICLE 4. COMPENSATION

28

4.1

Research and Development Funding

28

4.2

Milestone Payments

28

4.3

Royalty Payments

30

4.4

Royalty Reduction

30

4.5

Joint Development Cost Sharing

31

4.6

Amounts Due to KHK

31

4.7

Quarterly Payment Timing

31

4.8

Royalty Reports

31

- i -

 

 

--------------------------------------------------------------------------------

4.9

Payment Method

32

4.10

No Credits or Refunds

32

4.11

Taxes

32

4.12

Value Added Tax

32

4.13

Blocked Currency

33

4.14

Foreign Exchange

33

4.15

Partner Records; Inspection

33

4.16

AVEO Records; Inspection

34

4.17

Interest

35

ARTICLE 5. PATENTS

35

5.1

Ownership and Disclosure of Inventions

35

5.2

Prosecution of Patents

36

5.3

Patent Term Extensions

39

5.4

Infringement of Patents by Third Parties

39

5.5

Infringement of Third-Party Rights

42

5.6

Patent Marking

43

5.7

Patent Oppositions and Other Proceedings

43

5.8

In-Licensed Patents

43

5.9

Trademarks

45

ARTICLE 6. CONFIDENTIALITY

46

6.1

Core Confidential Information

46

6.2

Treatment of Confidential Information

46

6.3

Authorized Disclosure

46

6.4

Termination of Prior Agreements

47

6.5

Publicity

47

6.6

Publications

48

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

48

7.1

General Representations and Warranties

48

7.2

AVEO’s Warranties

49

7.3

AVEO’s Covenants

52

7.4

Partner’s Warranties and Covenants

52

7.5

Disclaimer Concerning Technology

53

ARTICLE 8. INDEMNIFICATION

54

8.1

Indemnification by Partner

54

- ii -

--------------------------------------------------------------------------------

8.2

Indemnification by AVEO

55

8.3

Procedure

56

8.4

Insurance

57

8.5

Limitation of Liability

57

ARTICLE 9. TERM AND TERMINATION

57

9.1

Term

57

9.2

Termination for Breach

57

9.3

Termination for Bankruptcy

58

9.4

Termination for Patent Challenge

58

9.5

Elective Termination

58

9.6

AVEO’s Rights upon Certain Terminations

59

9.7

Grant Back

60

9.8

Partner’s Rights upon Certain Terminations

60

9.9

Survival

60

ARTICLE 10. DISPUTE RESOLUTION

61

10.1

Seeking Consensus

61

10.2

Arbitration

61

10.3

Governing Law

63

10.4

Injunctive Relief; Remedy for Breach of Exclusivity

63

10.5

Patent Disputes

63

ARTICLE 11. MISCELLANEOUS

63

11.1

Export Control

63

11.2

Entire Agreement; Amendment

64

11.3

Bankruptcy

64

11.4

Force Majeure

64

11.5

Notices

64

11.6

Maintenance of Records

65

11.7

Construction

65

11.8

Ambiguities

66

11.9

Assignment

66

11.10

Independent Contractors

66

11.11

Counterparts

66

11.12

Severability

66

- iii -

--------------------------------------------------------------------------------

11.13

Headings

67

11.14

No Waiver

67

11.15

No Third Party Beneficiaries

67

11.16

Costs

67

11.17

Further Assurances

67

 

 

 

- iv -

--------------------------------------------------------------------------------

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is entered into as of December 18,
2015 (the “Effective Date”) by and between EUSA PHARMA (UK) LIMITED, with its
principal offices at Breakspear Park, Breakspear Way, Hemel Hempstead, HP24TZ,
United Kingdom (“Partner”), and AVEO PHARMACEUTICALS, INC., a Delaware
corporation with its principal offices at One Broadway, 14th Floor, Cambridge,
MA 02142 (“AVEO”). AVEO and Partner may be referred to herein each,
individually, as a “Party” or, collectively, as the “Parties.”

RECITALS

WHEREAS, AVEO and KHK (as defined herein) have previously entered into the KHK
Agreement (as defined herein) under which they have collaborated in the
development, manufacture and commercialization of products incorporating the
proprietary compound known as tivozanib for the treatment of cancer, with AVEO
holding the rights to develop and commercialize such products outside of Asia;

WHEREAS, Partner is engaged in the development and commercialization of
specialty pharmaceutical products in Europe and other countries around the
world; and

WHEREAS, Partner is interested in obtaining an exclusive right and license to
develop and commercialize tivozanib in the Field (as defined herein) in the
countries listed in Exhibit A (the “Partner Territory”), and AVEO is willing to
grant such rights and licenses to Partner, while retaining all rights outside of
the Field and the Partner Territory, all as more particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
obligations set forth in this Agreement, the Parties agree as follows:

ARTICLE 1.
DEFINITIONS

The initially capitalized terms below in this Article have the following
meanings as used throughout this Agreement. Derivative forms of these defined
terms shall be interpreted accordingly.

1.1“Affiliate” means, with respect to a Party, any entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party. For this purpose, “control” means the
ownership of fifty percent (50%) or more of the voting securities entitled to
elect the directors or management of the entity, or the actual power to elect or
direct the management or policies of the entity, whether by law, contract or
otherwise.

1.2“Annual Regulatory Report” has the meaning given in Section 2.4(a).

1.3“AVEO Indemnitees” has the meaning given it in Section 8.1(a).

- 1 -

 

 

--------------------------------------------------------------------------------

1.4“AVEO Program Inventions” means any and all Inventions made after the
Effective Date (a) that relate to (i) the Licensed Compound or Licensed
Products, (ii) any method of making, using (including a method of administration
or dosage form) or testing the Licensed Compound or Licensed Products, or (iii)
any article necessary or useful to practice (or in the case of testing, of or
for the presence of) any method described in clause (ii) above, and (b) that are
Controlled by AVEO and discovered, made, or conceived solely by employees of
AVEO or its Affiliates or Third Parties acting on behalf of or in conjunction
with AVEO or its Affiliates, other than Partner Program Inventions or Joint
Inventions. 

1.5“AVEO Program Invention Patents” means all Patents claiming or disclosing
AVEO Program Inventions.

1.6“AVEO Territory” means all countries and their respective possessions other
than the Partner Territory and the KHK Territory.

1.7“AVEO’s Knowledge” means the actual knowledge of AVEO’s President and Chief
Executive Officer, Chief Financial Officer, Chief Medical Officer, Vice
President of Corporate Development and Alliance Management, Senior Corporate
Counsel and Vice President of Technical Operations, and in respect of any
intellectual property matters means that such people have made diligent
enquiries of AVEO’s external intellectual property counsel.

1.8“Business Day” means a day other than Saturday, Sunday or a public holiday in
New York, New York USA or England.

1.9“Calendar Year” means each successive period of twelve (12) calendar months
commencing on 1st January.

1.10“Clinical Regulatory Filings” means data, filings or materials relating to
Licensed Compounds or Licensed Products submitted to the applicable Regulatory
Authorities, including (a) data derived from clinical trials, and (b) data,
filings or materials relating to or contained in any CMC or DMF.

1.11“CMC” means the Chemistry, Manufacturing and Controls portion of any
application for Marketing Approval.

1.12“Combination Products” means products in forms suitable for human
applications that contain a Licensed Compound together with one or more other
active ingredients that are sold either as a fixed dose/unit or as separate
doses/units in a single package.

1.13“Commercial Plan” has the meaning given it in Section 2.2(d).

1.14“Commercially Reasonable Efforts” means the efforts required in order to
carry out a task in a diligent and sustained manner without undue interruption,
pause or delay, which level is at least commensurate with the level of efforts
that a biopharmaceutical company would devote to a product of similar potential
and having similar commercial and scientific advantages and disadvantages
resulting from such company’s own research efforts (i.e., explicitly ignoring
the royalty, milestone and all other payments due AVEO under this Agreement),
taking into

- 2 -

 

 

--------------------------------------------------------------------------------

account its safety and efficacy, the competitiveness of alternative products,
its proprietary position, pricing, reimbursement and other market-specific
factors, and all other relevant factors. Commercially Reasonable Efforts
requires (without limitation) that the Party exerting such efforts (a) promptly
assign responsibility for its obligations to specific employee(s) who are held
accountable for progress and monitor such progress on an ongoing basis, (b) set
and continue to seek to achieve specific and meaningful objectives for carrying
out such obligations, and (c) make and implement decisions and allocate
resources designed to advance progress with respect to such objectives, in each
case in a commercially reasonable manner. 

1.15“Competing Product” means any pharmaceutical product or product candidate
that: (a) contains (i) [**]. For the purpose of this Competing Product
definition, [**] means any composition of matter [**].  For purposes of this
Competing Product definition, [**] during the Term.

1.16“Competitive Infringement” has the meaning given it in Section 5.4(b).

1.17“Confidential Information” means all proprietary confidential non-public
information received by either Party (the “Receiving Party”) from the other
Party (the “Disclosing Party”) or disclosed by either Party to the other Party
pursuant to this Agreement, which information is disclosed under circumstances
reasonably indicating that it is confidential. As between the Parties, the KHK
Agreement is the Confidential Information of AVEO.  Notwithstanding the
foregoing, Confidential Information shall not include information that, in each
case as demonstrated by competent written documentation:

(a)is publicly disclosed and made generally available to the public by the
Disclosing Party, either before or after it becomes known to the Receiving
Party;

(b)was known to the Receiving Party, without obligation to keep it confidential,
prior to the date of disclosure by the Disclosing Party;

(c)is subsequently disclosed to the Receiving Party by a Third Party lawfully in
possession thereof without obligation to keep it confidential and without a
breach of such Third Party’s obligations of confidentiality;

(d)has been publicly disclosed or made generally available to the public other
than through any act or omission of the Receiving Party in breach of this
Agreement; or

(e)has been independently developed by the Receiving Party without the aid,
application or use of the Disclosing Party’s Confidential Information (the
competent written proof of which must be contemporaneous with such independent
development).

1.18“Control” means, with respect to any Know-How, Patent Right or other
intellectual property right, possession by a Party, directly or through an
Affiliate controlled by such Party (whether by ownership or license (other than
pursuant to this Agreement)) of the ability to grant a license or sublicense as
provided for herein without violating the terms of any pre-existing written
agreement with any Third Party. Any Patent, Know-How or other intellectual
property right that is licensed or acquired by a Party following the Effective
Date and

- 3 -

 

 

--------------------------------------------------------------------------------

that would otherwise be considered to be under the Control of a Party shall not
be deemed to be under the Control of such Party if the application of such
definition in the context of any licenses or sublicenses granted to the other
Party under this Agreement would require the granting Party to make any
additional payments or royalties to a Third Party in connection with such
license or sublicense grants, unless the other Party agrees to pay the
additional payments or royalties to the Third Party. 

1.19“Debtor” has the meaning given it in Section 11.3.

1.20“Dispute” has the meaning given it in Section 10.1.

1.21“Distributor” means any non-sublicensee Third Party (i.e., any Third Party
that is not granted a sublicense of the Licensed Technology) that has been
granted the right to distribute or resell in the Partner Territory any
quantities of Licensed Product, which quantities are sold by Partner or its
Affiliates or Sublicensees.

1.22“DMF” means a Drug Master File in the United States or equivalent filing or
filing serving a similar purpose in another regulatory jurisdiction.

1.23“Dollar” or “$” means United States Dollars.

1.24“EMA” means European Medicines Agency.

1.25“FDA” means the United States Food and Drug Administration or any successor
entity.

1.26“Field” means the diagnosis, prevention and treatment of any diseases and
conditions in humans other than non-oncologic diseases or conditions of the eye
in humans.

1.27“First Commercial Sale” means, with respect to any Licensed Product, the
first sale by Partner or one of its Affiliates or Sublicensees to a Third Party
of such Licensed Product in a country in the Partner Territory after Marketing
Approval of such Licensed Product has been obtained in such country; which for
the avoidance of doubt, shall include named patient sales even if made prior to
such Marketing Approval.

1.28“Force Majeure” has the meaning given it in Section 11.4.

1.29“FTE” means a full-time equivalent person year of scientific, technical,
regulatory or professional work.  An FTE shall consist of [**] hours per year,
with any portion of an FTE calculated based upon hours worked divided by such
annual total.

1.30“FTE Rate” means [**] Dollars ($[**]) per FTE.

1.31“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

1.32“Generic Product” means, with respect to a Licensed Product in any country
in the Partner Territory, any pharmaceutical product that contains the Licensed
Compound and that

- 4 -

 

 

--------------------------------------------------------------------------------

is distributed by a Third Party under a Marketing Approval approved by a
Regulatory Authority in reliance, in whole or in part, on the prior approval (or
on safety or efficacy data submitted in support of the prior approval) of such
Licensed Product, including any product authorized for sale in the EU pursuant
to a provision of Articles 10, 10a or 10b of Parliament and Council Directive
2001/83/EC as amended (including an application under Article 6.1 of Parliament
and Council Regulation (EC) No 726/2004 that relies for its content on any such
provision) or in any other country or jurisdiction pursuant to all equivalents
of such provisions; provided, however, that a product licensed or produced by
Partner or its Affiliates or Sublicensee(s) (i.e., an authorized generic
product) will not constitute a Generic Product. 

1.33“Independent Study” has the meaning given it in Section 2.2(c).

1.34“Indication” shall mean a distinct primary disease or medical condition
(e.g., heart failure) including in relation to cancer, different forms of cancer
(e.g. skin cancer or lung cancer) and in respect of cancer different cancer
subtypes for which it is necessary to undertake separate clinical trials (not
including phase I clinical trials) to obtain Marketing Approval for a product
for such form of cancer (e.g. small cell lung cancer and non-small cell lung
cancer or squamous non-small cell lung cancer and non-squamous non-small cell
lung cancer or hepatocellular carcinoma and hepatoblastoma shall be separate
Indications).  Different lines of treatment for the same cancer subtype are not
separate indications. Thus the Parties agree that (i) first line treatment and
third line monotherapy treatment of RCC will not be considered separate
Indications. The parties also agree that if  it is necessary to undertake a
separate registrational clinical trial  to obtain  Marketing Approval for a
Combination Product including the Licensed Compound and a checkpoint inhibitor,
that will be considered a separate Indication for purposes of this Agreement.

1.35“Infringement” has the meaning given it in Section 5.4(a).

1.36“Invention” means any and all patentable inventions first conceived or
reduced to practice by or on behalf of either Party or any of its Affiliates or
sublicensees in the course of development activities in respect of the Licensed
Technology under this Agreement. Inventorship of all Inventions shall be
determined in accordance with United States patent law.

1.37“Joint Development Plan” has the meaning given it in Section 2.2(b).

1.38“Joint Inventions” means any and all Inventions, other than AVEO Program
Inventions or Partner Program Inventions, that are discovered, made, or
conceived jointly by (a) employees of AVEO or its Affiliates or Third Parties
acting on behalf of or in conjunction with AVEO or its Affiliates and (b)
employees of Partner or its Affiliates or Sublicensees or Third Parties acting
on behalf of or in conjunction with Partner or its Affiliates or Sublicensees,
such that a party under each of prong (a) and prong (b) are both named as joint
inventors.

1.39“Joint Patents” means all Patents that claim Joint Inventions.

1.40“JSC” has the meaning given it in Section 2.2(a).

- 5 -

 

 

--------------------------------------------------------------------------------

1.41“Key Launch Countries” means France, Germany, Italy, Spain, United Kingdom
and the Key Non-EU Licensed Countries. 

1.42“Key Non-EU Licensed Countries” means Brazil, Argentina, Venezuela,
Australia and South Africa, provided that the Parties may change this by
documented mutual agreement by the JSC under the procedure in Section 2.1.

1.43“KHK” means Kyowa Hakko Kirin Co., Ltd., a Japanese corporation with its
principal offices at 1-6-1, Ohtemachi, Chiyoda-ku, Tokyo, 100-8185, Japan.

1.44“KHK Agreement” means that certain License Agreement entered into as of
December 21, 2006 by and between AVEO and KHK, as amended from time to time.

1.45“KHK Indemnitees” has the meaning given it in Section 8.1(b).

1.46“KHK Territory” means the following countries and their respective
territories and possessions: Afghanistan, Bahrain, Bangladesh, Bhutan, Brunei,
Cambodia, India, Indonesia, Iran, Iraq, Israel, Japan, Jordan, Kuwait, Laos,
Lebanon, Malaysia, Maldives, Mongolia, Myanmar, Nepal, North Korea, Oman,
Pakistan, People’s Republic of China (including Hong Kong and  Macao),
Philippines, Qatar, Saudi Arabia, Singapore, South Korea, Sri Lanka, Syria,
Taiwan, Thailand, Timor Leste, Turkey, United Arab Emirates, Vietnam and Yemen.

1.47“Know-How” means (i) all information, techniques, data, inventions,
practices, methods, processes, knowledge, know-how, skill, experience, technical
data, test results (including pharmacological, toxicological, clinical,
analytical and quality control data, regulatory submissions, correspondence and
communications, and marketing, distribution, pricing, cost, manufacturing,
patent and legal data or descriptions), and (ii) compositions of matter, assays
and other materials.

1.48“Licensed Compound” means
1-[2-chloro-4-(6,7-dimethoxyquinolin-4-yl)oxyphenyl]-3-(5-methyl-1,2-oxazol-3-yl)urea,
otherwise known as tivozanib  and any and all acids, bases,  salts,
stereoisomers, racemates, tautomers, polymorphs, complexes, chelates,
crystalline and amorphous forms, prodrugs, solvates (including hydrates)
metabolites and metabolic precursors (whether active or inactive) thereof.

1.49“Licensed Know-How” means all Know-How that (a) is Controlled by AVEO as of
the Effective Date of this Agreement or thereafter during the Term, and (b) is
necessary or reasonably useful in the research, development, manufacture and
commercialization of any Licensed Compound, Licensed Product, or method of using
(including methods of administration) or testing any of the foregoing (or any
article necessary or useful to practice any such method) including but not
limited to all Clinical Regulatory Filings, Safety Data and CMC data related to
such Know-How Controlled by AVEO after the Effective Date, but excluding any
Know-How in-licensed by AVEO after the Effective Date for which AVEO would owe a
Third Party consideration if AVEO grants rights thereunder to Partner (unless
Partner agrees in writing to pay such consideration), and further subject to the
limited use of data from AVEO’s Independent Studies prior to Opt-In as described
in Section 2.2(c).  For purposes of clarity,

- 6 -

 

 

--------------------------------------------------------------------------------

Licensed Know-How includes (a), to the extent Controlled by AVEO, “Licensed
Know-How” licensed by KHK to AVEO pursuant to the KHK Agreement and (b) the
Know-How listed in Exhibit C. AVEO will provide instructions to its contractors
identified in  Exhibit C for them to disclose such items of Know-How listed in
Exhibit C to Partner after the Effective Date within six (6) months of the
Effective Date but earlier if and as required and on a timely basis for the
Marketing Approval submission to the EMA for the Licensed Product in RCC, and to
respond to requests for further information from the EMA as it considers such
submission, and shall take all additional actions reasonably necessary to
facilitate such transfer (other than payment of monies or relinquishment of
other rights of AVEO). If required by any such contractor, AVEO will pay the
reasonable costs incurred by such contractor in transferring such Licensed
Know-How listed in Exhibit C.  The Licensed Know-How disclosed by the
contractors instead of directly by AVEO shall nevertheless be deemed disclosed
by AVEO under this Agreement for purposes of the “Confidential Information”
definition. 

1.50“Licensed Patents” means (a) the Listed AVEO Patents, (b) the AVEO Program
Invention Patents, (c) AVEO’s interest in the Joint Patents and (d) all other
Patents Controlled by AVEO during the Term that claim or otherwise cover the
Licensed Compound or any Licensed Product, or any method of making, using
(including methods of administration) or testing of any of the foregoing, but
excluding any Patent in-licensed by AVEO after the Effective Date for which AVEO
would owe a Third Party consideration if AVEO grants rights thereunder to
Partner.

1.51“Licensed Product Biomarker” means any and all biomarkers (including
metabolite, DNA, RNA and protein profiles) discovered or developed by or on
behalf of AVEO or Partner during the Term that (a) are for use with (including
use in clinical testing of or use in any decision whether to prescribe), or (b)
relate to, are associated with or are correlated with patient populations and/or
tumors that do or do not respond to treatment with, in the case of each of (a)
and (b), any one (1) or more Licensed Product(s).  For purposes of clarity,
Licensed Product Biomarkers include biomarker tests for detecting and measuring
levels of any of the biomarker molecules described in the preceding sentence,
whether in the form of testing products, test kits or tests performed at a
centralized testing laboratory.  Any such biomarker or biomarker test is a
Licensed Product Biomarker regardless of its stage of discovery, development,
advancement or commercialization, and whether or not the biomarker or biomarker
test is already validated or recognized by any Regulatory Authority.  For
purposes of this definition, biomarkers or biomarker tests “discovered or
developed by or on behalf of Partner” include those discovered or developed by
Partner’s Affiliates, Sublicensees or contractors.

1.52“Licensed Product” means (a) any and all pharmaceutical compositions that
contain the Licensed Compound and (b) other than for purposes of Article 4
hereof, a Licensed Product Biomarker intended for use in the Field discovered or
developed by or on behalf of  Partner or its Affiliates.

1.53“Licensed Technology” means both Licensed Patents and Licensed Know-How.

1.54“Listed AVEO Patents” means (a) all patents and patent applications listed
in Exhibit B as may be updated from time to time during the Term; (b) all patent
applications

- 7 -

 

 

--------------------------------------------------------------------------------

(including provisional and utility applications) claiming priority to or common
priority with or based on any of the foregoing, including all divisionals,
continuations, continuations-in-part, patents of addition and substitutions of
any of the foregoing; (c) all patents issuing on any of the foregoing, and all
reissues, reexaminations, renewals and extensions of any of the foregoing, (d)
all counterparts to the foregoing in other countries; and (e) all supplementary
protection certificates, restoration of patent term and other similar rights of
AVEO and its Affiliates based on any of the foregoing. 

1.55“Losses” has the meaning given it in Section 8.1.

1.56“M&A Event” has the meaning given it in Section 11.9.

1.57“Marketing Approval” means, with respect to a Licensed Product, all
approvals (including supplements, amendments, pre- and post-approvals),
licenses, registrations and authorizations (other than Pricing Approval) of any
national, supra-national (e.g. the EMA), regional, state or local regulatory
agency, department, bureau, commission, council or other governmental authority
necessary for the manufacture, distribution, use or sale of such Licensed
Product in a regulatory jurisdiction. For clarity, the Marketing Approvals with
respect to the Licensed Products in the Partner Territory shall be issued in the
name of Partner or its designated Affiliate or Sublicensee.

1.58“Net Sales” means the gross amount invoiced by Partner or its Affiliates and
Sublicensees (and by Distributors if used by Partner to sell Licensed Products
in France, Germany, Italy, Spain, United Kingdom, Belgium, Netherlands,
Luxembourg, Austria, Poland, Portugal, Denmark, Finland, Iceland, Norway and
Sweden) for the sale of Licensed Products in the Partner Territory (for the
avoidance of doubt, such sales shall include named patient sales if sold for a
profit but not if disposed of for free or at cost), less any of the following
applicable deductions related to such sale and, except in the case of (e),
included in the invoiced amounts: (a) normal, customary trade discounts
(including volume discounts), credits, chargebacks, reductions, and rebates, and
allowances and adjustments for rejections, recalls, outdated products, returns,
in each event whether voluntary or required; (b) freight, shipping, insurance,
sales, use, excise, value-added and similar customs, taxes, tariffs or duties
imposed on such sale, transfer, or other disposition; (c) credits actually given
or allowances actually made for wastage replacement, governmental program
rebates, indigent patient and similar programs to provide Licensed Product on a
no-profit or at-cost basis, to the extent actually deducted from the gross
amount invoiced and either not required to be paid by, or refunded to, the
customer or other payor; (d) amounts repaid or credits taken by reason of
rejections, defects or returns or because of retroactive price reductions (to be
clear, other than retroactive price reductions granted as part of any
collections efforts or to resolve uncollectible accounts) or due to recalls or
government laws or regulations requiring rebates; (e) an allowance for bad debt
and uncollectible accounts, not to exceed [**] percent ([**]%) of the gross
amount invoiced and not to exceed the amount of the allowance actually used by
the invoicing entity to account for bad debt and uncollectible accounts with
respect to such invoiced amounts to prepare the invoicing entity’s audited
financial statements for financial reporting purposes. Even if there is overlap
between any of deductions (a)-(d), each individual item shall only be deducted
once in each Net Sales calculation. Bad debt and uncollectible accounts shall be
addressed solely by the deduction of the allowance provided for in clause (e)
above in this paragraph, and any write-off of bad debt or uncollectible accounts

- 8 -

 

 

--------------------------------------------------------------------------------

shall not be deemed encompassed in any of deductions (a)-(d).  Net Sales shall
not include amounts for any Licensed Product furnished to a Third Party for
which payment is not intended to be and is not received, such as Licensed
Products used in clinical trials or Licensed Products distributed as promotional
or free goods and free named patient supplies; provided that the amounts of such
Licensed Products so made available are reasonable for the intended purpose and
within customary amounts; and provided, further, that this sentence is not
intended to address accounting for quantities of Licensed Products associated
with bad debt or uncollectible accounts (which, to be clear, shall be dealt with
only under clause (e) above). 

Net Sales excludes amounts from sales or other dispositions of Licensed Product
between Partner and any of its Affiliates or Sublicensees, solely to the extent
that such entity purchasing a Licensed Product resells such Licensed Product to
a Third Party and such resale is included in Net Sales.

Net Sales includes sales to any Distributor. If, in addition to or in lieu of a
transfer price paid for quantities of Licensed Product supplied, any Distributor
provides consideration to Partner or its Affiliates or Sublicensees in
connection with the grant of rights to distribute any Licensed Product, then
such consideration shall be included in the calculation of Net Sales in the
quarter in which it is received by Partner, its Affiliates or Sublicensees.

Net Sales amounts shall be determined from the books and records of Partner and
its Affiliates and Sublicensees maintained in accordance with GAAP consistently
applied, and such amounts shall be calculated using the same accounting
principles used for other products of Partner and its Affiliates and
Sublicensees for financial reporting purposes.

On a country-by-country basis, on expiry of the Royalty Term in a country, sales
of a Licensed Product in such country shall not be included in determining Net
Sales for the purpose of establishing aggregate global Net Sales for the sales
milestones in Section 4.2(c) or the royalty rates in Section 4.3.

In the event that a Licensed Product is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product shall be adjusted by
multiplying actual Net Sales of such Combination Product in such country
calculated pursuant to the foregoing definition of “Net Sales” by the fraction
A/(A+B), where A is the average invoice price in such country of any Licensed
Product that contains the Licensed Compound as such Combination Product as its
sole active ingredient(s), if sold separately in such country and B is the
average invoice price in such country of each product that contains active
ingredient(s) other than the Licensed Compound contained in such Combination
Product as its sole active ingredient(s), if sold separately in such country;
provided that the invoice price in a country for each Licensed Product that
contains only the Licensed Compound and each product that contains solely active
ingredient(s) other than the Licensed Compound, included in the Combination
Product shall be for a quantity comparable to that used in such Combination
Product and of substantially the same class, purity and potency or
functionality, as applicable.  If either such Licensed Product that contains the
Licensed Compound as its sole active ingredient or a product that contains the
active ingredient(s) (other than the Licensed Product), in the Combination
Product as its sole active ingredient(s) is not sold separately in a particular
country, the Parties shall negotiate in good faith a reasonable adjustment to
Net Sales in such country that takes into account the medical

- 9 -

 

 

--------------------------------------------------------------------------------

contribution to the Combination Product of and all other factors reasonably
relevant to the relative value of, the Licensed Compound, on the one hand and
all of the other active ingredient(s), as applicable, collectively, on the other
hand, provided that until such negotiation and adjustment is completed, the
Parties agree that Net Sales shall be calculated under the assumption that the
Licensed Compound and each other active ingredient in the Combination Product
have equal value.

1.59“Ophthotech Agreement” means the Research and Exclusive License Agreement
between Ophthotech Corporation and AVEO dated November 10, 2014.

1.60“Opt-In” has the meaning given it in Section 2.2(c).

1.61“Other Licensee(s)” means any Third Party to which AVEO, KHK or any of their
respective Affiliates has granted a license or sublicense to research, develop,
manufacture or commercialize the Licensed Compound or a Licensed Product outside
of the Partner Territory or for use outside of the Field.

1.62“Partner Indemnitees” has the meaning given it in Section 8.2.

1.63“Partner Know-How” means all Know-How that Partner develops or owns or
Controls during the Term that relates in any way to the Licensed Compound or
Licensed Products, or method of making, using (including methods of
administration) or testing of any of the foregoing (or any article necessary or
useful to practice any such method). The Partner Know-How includes all clinical
data generated in clinical trials of the Licensed Product by or on behalf of
Partner or its Affiliates subject to the limited use of data from Partner’s
Independent Studies prior to Opt-In as described in Section 2.2(c).

1.64“Partner Patents” means all Patents that claim Partner Program Inventions.

1.65“Partner Program Inventions” means any and all Inventions that (a) relate to
(i) the research, manufacture, development, commercialization and/or use of
Licensed Compound or Licensed Products in the Field, (ii) any method of making,
using (including a method of administration or dosage form) or testing the
Licensed Compound or Licensed Products for use in the Field, or (iii) any
article necessary or useful to practice (or in the case of testing, of or for
the presence of)  any method described in clause (ii) above, and (b) that are
Controlled by Partner and discovered, made, or conceived solely by employees of
Partner or its Affiliates or Third Parties acting on behalf of or in conjunction
with Partner or its Affiliates.

1.66“Partner Region” means any of (i) Europe, (ii) Latin America (excluding
Mexico), (iii) Africa and South Africa, or (iv) Australasia and New Zealand,
with each Partner Region including the countries listed under such Partner
Region in Exhibit A.

1.67“Partner Territory” has the meaning set forth in the Recitals above.

1.68“Partner Third-Party Claim” has the meaning given it in Section 8.2(c).

1.69“Party” and “Parties” have the meanings given such terms in the opening
paragraph of this Agreement.

- 10 -

 

 

--------------------------------------------------------------------------------

1.70“Patent” means any patent application or patent anywhere in the world,
including all of the following kinds: provisional, utility, divisional,
continuation, continuation-in-part, and substitution applications; and utility,
re-issue, re-examination, renewal and extended patents, and patents of addition,
and any supplementary protection certificates, restoration of patent terms and
other similar rights. 

1.71“Pharmstandard Agreement” the License Agreement between JSC Pharmstandard
Ufimskiy Vitamin Plant and AVEO dated 4 August 2015.

1.72“Plans” means, as applicable, any Joint Development Plan, any Commercial
Plan and/or any study design for an Independent Study.

1.73“Pricing Approval” means the approval or governmental decision establishing
a price for a Licensed Product that can be charged to consumers and will be
reimbursed by the applicable government authority(ies) in such country.

1.74“Prior Agreement” means the Confidential Disclosure Agreement between the
Parties effective September 10, 2015.

1.75“Program Invention Patent Rights” means all Patents that claim Program
Inventions.

1.76“Program Inventions” means, collectively, AVEO Program Inventions, Partner
Program Inventions and Joint Program Inventions.

1.77“Prosecuting Party” has the meaning given it in Section 5.2(c)(ii).

1.78“RCC” means renal cell carcinoma.

1.79“Regulatory Authority” means any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity in the Partner Territory involved in the granting of
Marketing Approval for biological or pharmaceutical products.

1.80“Regulatory Documentation” shall mean (i) AVEO’s NDA for the Licensed
Compound submitted to the FDA in 2012; (ii)  the regulatory dossier, or MAA, for
the RCC indication in electronic CTD format that is suitable for immediate
submission to the EMA (provided that the Parties agree that for all purposes
under this Agreement the MAA shall be deemed suitable for immediate submission
to the EMA upon such submission by Partner, and that the subsequent evaluation
of such MAA by the EMA shall have no bearing on such suitability); and (iii)
AVEO’s completed manufacturing process validation protocols, final reports, and
master validation for the Licensed Products, and (iv) to the extent relating to
the Licensed Compound and necessary for Partner’s exercise of its rights under
this Agreement (a) any and all other INDs, registrations, licenses,
authorizations and approvals; (b) reports and material correspondence submitted
to or received from Regulatory Authorities and supporting documents with respect
thereto, in each case (a) and (b) that are in the possession, custody or control
of  AVEO and existing at the Effective Date

- 11 -

 

 

--------------------------------------------------------------------------------

1.81“[**]” has the meaning given it in Section 5.4(i)(ii)(A). 

1.82“Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period beginning on the First Commercial Sale of
such Licensed Product in such country until the later to occur of (a) ten (10)
years after the Effective Date, (b) the expiration of regulatory data
exclusivity or market exclusivity in such country, or (c) the expiration of the
last Valid Claim claiming or covering the composition, use or manufacture of the
Licensed Product in the country in which such Licensed Product is manufactured
or sold.

1.83“Safety Data” means adverse event information and other information (if any)
required by one (1) or more Regulatory Authorities to be reported to such
Regulatory Authorities under applicable laws.

1.84“SEC” has the meaning given it in Section 6.5(c)(iii).

1.85“Sublicensee” means a Third Party to whom Partner (or its Affiliate) has
granted a sublicense under any Licensed Technology and shall not include a
Distributor.

1.86“Term” has the meaning given in Section 9.1.

1.87“Third Party” means any person or entity other than a Party or an Affiliate
of a Party.

1.88“Third-Party Claim” has the meaning given it in Section 8.1(a).

1.89“United States Business Day” means any day other than a Saturday, Sunday, or
a day in which banks in New York, New York are closed.

1.90“Valid Claim” means a claim of an issued and unexpired patent within the
Licensed Patents which has not been: (a) disclaimed, cancelled, withdrawn or
abandoned, (b) dedicated to the public, (c) declared invalid, unenforceable,
unpatentable or revoked by a decision of a court, government agency other
authority of competent jurisdiction from which no appeal can be or has been
taken, or (d) admitted to be invalid or unenforceable through reexamination,
reissue or otherwise.

1.91“Value Added Tax” shall mean (a) in relation to any jurisdiction within the
EU, the tax imposed by the Council Directive  on the common system of value
added tax (2006/112) and any national legislation implementing that directive
together with legislation supplemental thereto and the equivalent tax (if any)
in that jurisdiction; and (b) in any other country, any other value added, goods
and services or similar tax chargeable on the supply or deemed supply of goods
or services under applicable legislation; but, in each event, excluding any US
sales tax.

1.92“Withholding Taxes” has the meaning given it in Section 4.11.

- 12 -

 

 

--------------------------------------------------------------------------------

ARTICLE 2.
DEVELOPMENT AND COMMERCIALIZATION

2.1Diligence Obligations.  Partner shall use Commercially Reasonable Efforts, at
its sole cost and expense, to (i) commercialize the Licensed Product for the RCC
Indication (if Marketing Approval is granted) in the Partner Territory, (ii)
subject to AVEO’s full compliance with its obligations under Sections 2.10 and
2.11, file an application for, and diligently seek, Marketing Approval of a
Licensed Product for the treatment of RCC with the EMA aiming for a target
filing date of either February 8, 2016 or March 7, 2016, and (iii) thereafter
(but not later than [**] after obtaining Marketing Approval from the EMA), file
an application for Marketing Approval of a Licensed Product for the treatment of
RCC in each of the Key Non-EU Licensed Countries unless Partner provides a
reasonable reason why not to file in such country and in which case the Parties
shall agree a replacement country.  AVEO shall provide data and support for such
filing in accordance with Sections 2.10 and 2.11. The scope of such
commercialization activities shall include using Commercially Reasonable Efforts
to seek Marketing Approval in the Key Launch Countries and each of the Key
Non-EU Licensed Countries and upon receipt of Marketing Approval, (ii) using
Commercially Reasonable Efforts to seek Pricing Approval, and (iii)  using
Commercially Reasonable Efforts  to launch the Licensed Product in each country
where Marketing Approval and Pricing Approval is obtained, provided that the
Pricing Approval is reasonably acceptable to Partner, and (iv) Commercially
Reasonable Efforts thereafter to actively promote to the appropriate audience(s)
all Licensed Products that have Marketing Approval and Commercially Reasonable
Efforts to fill the market demand for them in the countries where they are
approved.  Partner shall use Commercially Reasonable Efforts to launch all
Licensed Products in the Key Launch Countries within [**] days of receiving
Marketing Approval and Pricing Approval in such country, provided that the
Pricing Approval is reasonably acceptable to Partner. Partner shall perform all
of the foregoing activities in accordance with the prevailing industry standards
and in compliance with all applicable laws.  Partner shall not be relieved of
its diligence obligations hereunder by the granting of any sublicense(s). The
activities and achievements of any Sublicensee(s) shall be counted, however,
towards Partner’s performance hereunder.  After the Effective Date and through
the submission by Partner of the application for Marketing Approval of the
Licensed Product for the treatment of RCC with the EMA, Partner shall, on a
reasonable and timely basis, (a) take all actions necessary to prepare and
deliver to AVEO any information or materials required from Partner for the
completion of such submission, (b) provide its comments to AVEO, if any, on
draft submission documents and (c) otherwise cooperate with AVEO in AVEO’s
preparation of the submission.

2.2Plans and Meetings.

(a)Joint Steering Committee. The Parties will establish a joint steering
committee (the “JSC”) to provide advice and make recommendations on how to
conduct the overall collaboration.  The JSC shall meet once every [**] months
within each Calendar Year and may be conducted by telephone, videoconference or
in person, provided that there is at least [**] per Calendar Year. Any in-person
JSC meetings shall be held on an alternating basis between AVEO’s and EUSA’s
facilities, unless otherwise agreed by the Parties. Each Party shall be
responsible for its own expenses in attending such meetings. Each Party shall
keep the other reasonably informed, through the JSC, of the details and progress
of the activities in its

- 13 -

 

 

--------------------------------------------------------------------------------

respective territory.  The JSC will consist of [**] representatives appointed by
AVEO and [**] representatives appointed by Partner. The initial members of the
JSC will be nominated by the Parties promptly following the Effective
Date.  Such representatives shall be individuals suitable in seniority and
experience and having delegated authority to make decisions of the JSC with
respect to matters within the scope of the JSC’s responsibilities; provided that
it is understood that such individuals may need to seek appropriate authority
from the relevant Party with respect to certain matters. Either Party may
replace its respective JSC representatives at any time with prior written notice
to the other Party; provided that such replacement is of comparable authority
and scope of functional responsibility within that Party’s organization as the
person he or she is replacing. Each Party will designate one of its
[**] representatives who possesses a thorough understanding of the scientific
and business issues relevant to this Agreement to act as the co-chair of the
JSC. The co-chairs will be responsible for ensuring that activities occur as set
forth in this Agreement, including ensuring that the JSC meetings occur,
material recommendations and decisions of the JSC are properly reflected in
minutes of the JSC, and any dispute is given prompt attention and resolved in
accordance with Article 10 of this Agreement.  During each meeting of the JSC,
the JSC shall discuss (i) progress made in developing and commercializing
Licensed Products in the Field since the previous meeting; (ii) the coordination
of the attendance at, presentations and other matters relating to the promotion
of Licensed Products in the Field at international seminars and conferences by
KHK, Partner, AVEO and Other Licensees; and (iii) any modifications to Plans
that have been made since the previous meeting and the reasons for such
modifications, it being understood that no modifications may be made to such a
plan that would result in failure of the diligence obligations in Section 2.1 to
be satisfied. The JSC shall review and discuss the overall strategy for the
development, manufacturing and commercialization of the Licensed Products in the
Field, and coordinate the Parties’ respective activities for the Licensed
Products between the Partner Territory and the AVEO Territory; provided that,
AVEO shall be responsible for all activities and decisions with respect to the
AVEO Territory and Partner shall be responsible for all activities and decisions
with respect to the Partner Territory in the Field. 

(b)In coordination of activities, the Parties shall consider joint development
opportunities.  Any agreements between the Parties to conduct joint development
activities shall be reflected in a joint development plan, to be reviewed and
agreed upon by the Parties (the “Joint Development Plan”).  If the Parties agree
to a Joint Development Plan, then no later than thirty (30) days prior to each
anniversary of the creation of such Joint Development Plan, the Parties shall
agree to an updated Joint Development Plan. If either Partner or AVEO, or any of
their respective (sub)licensees, desires to conduct a new clinical study or
program which is not included in the Joint Development Plan, either, for
example, to generate data for use in the development or promotion of the
Licensed Product, or for reimbursement or pricing purposes, the proposing Party
would present the proposed design and associated costs of such study or series
of studies to the JSC.  If the other Party agrees, the Parties would amend the
Joint Development Plan to include such study or program as a jointly-funded
study or program and the associated costs would be deemed joint development
costs and shared pursuant to a cost-sharing ratio to be agreed to by the
Parties, and all resulting data and Know-How would be available for use by each
Party in each of their respective territories.  With respect to development
activities that are not mutually agreed to within the Joint Development Plan,
each party shall have the right to conduct Independent Studies.

- 14 -

 

 

--------------------------------------------------------------------------------

(c)Independent Studies. In the event that a Party, or any of its respective
(sub)licensees, proposes a study that the other Party does not desire to co-fund
(each, an “Independent Study”), the proposing Party would have the right to
proceed with such Independent Study; provided, however, such Party would be
solely responsible for the conduct and costs of such trial, and the non-funding
party would have no rights to use any resulting data or Know-How for regulatory
or commercialization purposes, except with respect to Safety Data or other
information necessary to support Safety Data disclosure requirements in any
filings with regulatory agencies in its territory, unless and until such
non-funding Party “opts-in” to co-fund such study (the “Opt-In”). If a Party
Opts-In it may use the resulting data and Know-How for any purpose consistent
with the provisions of this Agreement. A Party conducting an Independent Study
shall provide regular updates to the other Party at each JSC meeting on the
progress and results of the Independent Study. At the conclusion of an
Independent Study, the Party conducting the Study shall disclose in writing to
the other Party all data from the Independent Study and all other relevant
documentation and information relating to the Independent Study reasonably
requested by the other Party to allow the other Party to make a fully informed
decision on whether to Opt-In. Should the other Party elect to Opt-In, it must
do so within [**] days of disclosure of all such data, documentation and
information. With respect to AVEO’s planned phase 3 RCC study targeting the
third line RCC setting (intended to support  FDA approval for first and third
line RCC and an EMA approval for third line RCC to complement the first line RCC
approval), Partner may elect to Opt-In by reimbursing AVEO for fifty percent
(50%) of AVEO’s total costs for such study, such reimbursement not to exceed a
total of Twenty Million Dollars ($20,000,000).  Should Partner elect to Opt-In
to such study, it must do so within [**] days of disclosure in writing to
Partner of all data from the study and all other relevant documentation and
information relating to the study reasonably requested by Partner that would (a)
support an application for Marketing Approval with the EMA or in one of the Key
Launch Countries if Marketing Approval for the RCC Indication has been refused
or (b) support an application for extension of Marketing Approval with the EMA
or in one of the Key Launch Countries if Marketing Approval for the RCC
Indication has been granted.  With respect to AVEO’s planned phase 1 combination
studies with a checkpoint inhibitor, Partner may elect to Opt-In by  reimbursing
AVEO for fifty percent (50%) of AVEO’s total costs for such studies, such
reimbursement not to exceed a total Two Million Dollars ($2,000,000), upon
approval of the application for Marketing Approval for the Licensed Product by
the EMA. For any other Independent Studies conducted by either Party, the
funding Party and non-funding Party may elect to discuss potential terms for an
Opt-In that would include a mutually agreeable (i) reimbursement by the
non-funding Party and (ii) to the extent applicable, rate of cost-sharing for
any ongoing and expected subsequent development costs related thereto pursuant
to an agreed upon cost-sharing ratio; provided that, the non-funding Party may
not elect to Opt-In following regulatory approval in the particular indication
being studied, unless otherwise mutually agreed to by the Parties. 

(d)Commercial Plans.  Beginning [**] days after submission of  the first
application for Marketing Approval of a Licensed Product  in the Partner
Territory, Partner shall deliver to AVEO a written plan that summarizes, by
country in the Partner Territory, sales expectations, target audience,
promotional and launch activities and anticipated commercialization expense for
Licensed Products (the “Commercial Plan”).  Once Partner begins to deliver
Commercial Plans to AVEO, Partner shall provide an updated Commercial Plan

- 15 -

 

 

--------------------------------------------------------------------------------

to AVEO on at least an annual basis, at the same time that an annual update to
the Joint Development Plan is made (if the Parties have entered into a Joint
Development Plan), and shall notify AVEO of any material changes in the
Commercial Plan no later than at the next JSC meeting.  The Parties agree that
the Commercial Plan shall not be subject to any prior approval or consent of
AVEO. 

(e)Activities of Affiliates and Sublicensees.  The Parties shall include in each
Plan and update thereto the accomplishments and activities of its respective
Affiliates and sublicensees in the development and commercialization of Licensed
Products for the Field in its territory as if such accomplishments or activities
were such Parties’.

(f)Disclosure to KHK.  Partner hereby acknowledges and agrees that this
Agreement, any agreement between Partner and a Sublicensee, the Plans, all
updates thereto, and all other plans, reports, data and information provided to
AVEO hereunder may be disclosed to KHK in accordance with and subject to the KHK
Agreement provided that it is subject to the terms of Article 6 hereof. Upon
Partner’s reasonable request AVEO shall seek KHK’s written consent to Partner
attending the annual Development Committee (as defined in the KHK Agreement)
meeting to discuss the AVEO Annual Development Plan (as defined in the KHK
Agreement).

2.3Clinical Trials in the Territory.

(a)KHK. Partner acknowledges that, under Section 3.8 of the KHK Agreement, KHK
(whether itself or through its Affiliates, its licensees and distributors)
retains the right to conduct clinical trials of Licensed Product in the Partner
Territory if needed to support KHK’s (or its Affiliate’s or its licensee’s or
distributor’s) development or commercialization of Licensed Products for the KHK
Territory, subject to the prior written consent of AVEO, such consent not be
unreasonably withheld, delayed or conditioned. Under the KHK Agreement, KHK has
agreed to provide advance notification to AVEO before seeking to commence (i.e.
before filing any clinical trial application to enable) such trials in the
Partner Territory in order to obtain such consent, and so that KHK and AVEO
and/or Partner, as applicable, may choose to coordinate their activities to the
extent such parties desire to do so.

(b)KHK. To the extent that either Party receives any notification from KHK with
respect to the proposed conduct of clinical trials in the Partner Territory in
the Field, such Party shall promptly notify the other Party thereof, and the
Parties shall cooperate with each other in good faith on an appropriate response
to KHK with respect thereto and in discussions with each other and with KHK with
respect to KHK’s proposed conduct of clinical trials in the Partner Territory;
provided that, as between the Parties, Partner shall make the final decision
with regard to such response.

(c)AVEO. If AVEO intends to conduct any clinical trials in the Partner
Territory, it shall provide advance notification to Partner before seeking to
commence (i.e. before filing any clinical trial application to enable) such
clinical trials. AVEO shall consult with Partner as to the scope and location of
such clinical trials, take Partner’s views into account and shall not conduct
such clinical trials (or any aspects of them) if Partner can demonstrate that
they would be reasonably likely to materially affect Partner’s development
and/or commercialization

- 16 -

 

 

--------------------------------------------------------------------------------

of Licensed Products in any part of the Partner Territory.  Partner, having been
advised of the scope and location of such proposed clinical trials, hereby
grants consent to AVEO’s conduct of clinical trials in the Partner Territory for
(i) the planned phase 3 RCC study targeting the third line RCC setting (intended
to support  FDA approval for first and third line RCC and an EMA approval for
third line RCC to complement the first line RCC approval) and (ii) the planned
phase 1 combination studies of the Licensed Product with a checkpoint
inhibitor. 

(d)Partner. If Partner intends to conduct any clinical trials in the AVEO
Territory (other than in the countries and for the reason specified in the last
sentence of this paragraph), it shall provide advance notification to AVEO
before seeking to commence (i.e. before filing any clinical trial application to
enable) such clinical trials. Partner shall consult with AVEO as to the scope
and location of such clinical trials, take AVEO’s views into account and shall
not conduct such clinical trials (or any aspects of them) if AVEO can
demonstrate that they would be reasonably likely to materially affect AVEO’s
development and/or commercialization of Licensed Products in any part of the
AVEO Territory.  Under the Pharmstandard Agreement, AVEO does not have the right
to conduct, or to consent to Partner conducting, clinical trials in Azerbaijan,
Armenia, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russian Federation,
Tajikistan, Turkmenistan, Uzbekistan and Ukraine.

2.4Sharing of Partner Clinical and Other Data.

(a)Annual Reports. From time to time (but no less frequently than annually),
Partner shall disclose to AVEO a written summary, in a form reasonably
acceptable to AVEO, of clinical data with respect to Licensed Compounds and
Licensed Products generated by or under authority of Partner since the last such
disclosure. It is understood that Partner’s obligation to provide summaries
under this Section 2.4 can be fulfilled by providing a copy of the annual report
describing clinical development with respect to Licensed Products (each an
“Annual Regulatory Report”) conducted by or on behalf of Partner, that Partner
(or others acting under its authority, including Sublicensees) provides to
Regulatory Authorities in the Partner Territory, it being understood that such
Annual Reports shall be the Confidential Information of Partner and subject to
the terms of Article 6 herein.

(b)Access to Information. Subject to the limitation on the ability of a Party to
use data from  Independent Studies conducted by the other Party prior to Opt-In
as described in Section 2.2(c), upon the request of AVEO delivered reasonably in
advance, Partner shall provide prompt and complete access to and the right to
use for purposes of the development and commercialization of Licensed Compounds
and Licensed Products for any purpose outside the Partner Territory, any
clinical data, Clinical Regulatory Filings, Safety Data and CMC data generated
by Partner, its Affiliates and its Sublicensees.  Partner shall include its
Sublicensees’ Clinical Regulatory Filings data, Safety Data and CMC data in its
reports to AVEO hereunder (or cause the Sublicensee to provide such a report to
AVEO), and shall provide access to its Sublicensees’ Clinical Regulatory Filings
and CMC data on the same basis as if the Sublicensees were such Party. If
requested by AVEO, the Parties shall discuss any of Partner’s Annual Regulatory
Reports or other filings or data shared by Partner hereunder. In addition to the
reports, filings or data required to be shared as stated above in this Section
2.4, if reasonably necessary for AVEO or its Affiliates, KHK or Other Licensees
to have access to the underlying raw data, case report forms or other original
documents (including laboratory notebooks)

- 17 -

 

 

--------------------------------------------------------------------------------

generated by or on behalf of Partner (or its Affiliates and Sublicensees),
Partner shall provide copies, or if required by Regulatory Authorities, access
to the originals, of such items it being understood that such reports, filings
and data shall be the Confidential Information of Partner and subject to the
terms of Article 6 herein. 

(c)KHK Access. Partner acknowledges that KHK has the right under the KHK
Agreement to obtain access to any reports, filings and data provided by Partner
(and its Affiliates and Sublicensees) hereunder; provided that such data shall
be kept confidential and shall not be used to compete with Partner. Should
Partner produce any data from an Independent Study in which AVEO does not elect
to Opt-In, AVEO shall provide such data to KHK.

2.5Sharing of AVEO Clinical and Other Data.

(a)Annual Reports. Within thirty (30) days from the Effective Date and from time
to time thereafter (but no less frequently than annually), AVEO shall disclose
to Partner a written summary, in a form reasonably acceptable to Partner, of
clinical data with respect to Licensed Compounds and Licensed Products generated
by or under authority of AVEO since the last such disclosure. It is understood
that AVEO’s obligation to provide summaries under this Section 2.5 can be
fulfilled by providing a copy of the Annual Regulatory Report conducted by or on
behalf of AVEO, that AVEO (or others acting under its authority, including
sublicensees) provides to Regulatory Authorities in the AVEO Territory (each an
“Annual Regulatory Report”). AVEO shall provide Partner with a copy of each of
the AVEO Overall Clinical Development Plan (as defined in the KHK Agreement) and
the AVEO Clinical Development Plan (as defined in the KHK Agreement) at the same
time as it provides copies of such documents to KHK.

(b)Access to Information. Subject to the limitation on the ability of a Party to
use data from Independent Studies conducted by the other Party prior to Opt-In
as described in Section 2.2(c), upon the request of Partner delivered reasonably
in advance, AVEO shall provide prompt and complete access to and the right to
use for purposes of the development and commercialization of Licensed Compounds
and Licensed Products for any purpose in the Partner Territory in the Field, any
clinical data, Clinical Regulatory Filings, Safety Data and CMC data generated
by AVEO, its Affiliates and its sublicensees, as necessary or useful to practice
in the Field.  AVEO shall include its sublicensees’ Clinical Regulatory Filings
data, Safety Data and CMC data in its reports to AVEO hereunder (or cause the
sublicensee to provide such a report to AVEO), and shall provide access to its
sublicensees’ Clinical Regulatory Filings and CMC data on the same basis as if
the sublicensees were such Party. If requested by Partner, the Parties shall
discuss any of AVEO’s Annual Regulatory Reports or other filings or data shared
by AVEO hereunder. In addition to the reports, filings or data required to be
shared as stated above in this Section 2.5, if reasonably necessary for Partner
or its Affiliates or Sublicensees to have access to the underlying raw data,
case report forms or other original documents (including laboratory notebooks)
generated by or on behalf of AVEO (or its Affiliates and sublicensees), AVEO
shall provide copies, or if required by Regulatory Authorities, access to the
originals, of such items, it being understood that such reports, filings and
data shall be the Confidential Information of AVEO and subject to the terms of
Article 6 herein.

- 18 -

 

 

--------------------------------------------------------------------------------

(c)Partner Access. The Parties acknowledge that Partner, as a sublicensee of
AVEO under the KHK Agreement, has the right under the KHK Agreement to obtain
access to any reports, filings and data related to Licensed Products in the
Field provided by KHK to AVEO under the KHK Agreement; it being understood that
(i) such reports, filings and data shall be deemed AVEO’s Confidential
Information for purposes of this Agreement, and (ii) such access shall not be
construed in any way to permit Partner (or its Affiliates or Sublicensees) to
use such reports, filings or data outside of the scope of the licenses granted
to Partner hereunder. Such reports shall be provided by AVEO to Partner within 7
days of receipt by AVEO and if Partner requests AVEO to obtain access to any of
KHK’s reports, filings and data related to Licensed Products in the Field then
AVEO shall obtain such access from KHK on Partner’s behalf. 

2.6Record Keeping. Each Party shall maintain complete and accurate records of
all work (including research, development, clinical, manufacturing and
commercialization) it conducts (itself or through its Affiliates or Third
Parties) under this Agreement and all results, data and developments made
pursuant to its efforts under this Agreement. Such records shall be complete and
accurate and shall fully and properly reflect all work done and results achieved
in the performance of this Agreement in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes.  Such records shall be
maintained for as long as required by applicable law.

2.7Communications with Regulatory Authorities.

(a)Each Party shall keep the other Party informed on an ongoing basis regarding
its (or its Affiliate’s or sublicensee’s) regulatory strategy, planned
regulatory submissions and material communications with Regulatory Authorities
with respect to all Licensed Products. Partner shall not communicate with
Regulatory Authorities in the AVEO Territory regarding any Licensed Compound or
Licensed Product without AVEO’s advance written consent, such consent not to be
unreasonably withheld, delayed or conditioned.  Partner shall not communicate
with Regulatory Authorities in the KHK Territory regarding any Licensed Compound
or Licensed Product without KHK’s advance written consent, which AVEO shall seek
upon Partner’s request  and which shall not be unreasonably withheld, delayed or
conditioned.  In addition, Partner shall promptly furnish to AVEO copies of all
correspondence that Partner (or its Affiliate or Sublicensee) receives from, or
submits to, any Regulatory Authority (including contact reports concerning
conversations or substantive meetings) relating to any Licensed
Product.  Partner shall also provide to AVEO any meeting minutes that reflect
material communications with any Regulatory Authority regarding a Licensed
Product.

(b)AVEO shall not communicate with Regulatory Authorities inside of the Partner
Territory regarding any Licensed Compound or Licensed Product without Partner’s
advance written consent, such consent not to be unreasonably withheld, delayed
or conditioned. In addition, AVEO shall promptly furnish to Partner copies of
all correspondence that AVEO (or its Affiliate or Other Licensee) receives from,
or submits to, any Regulatory Authority (including contact reports concerning
conversations or substantive meetings) relating to any Licensed Product.  AVEO
shall also provide to Partner any meeting minutes that reflect material
communications with any Regulatory Authority regarding a Licensed Product.

- 19 -

 

 

--------------------------------------------------------------------------------

(c)Subject to Partner’s agreement to the scope and location of any clinical
trials to be conducted by AVEO in the Field in the Partner Territory in
accordance with Section 2.3(c), AVEO shall not be required to obtain Partner’s
consent  to communicate with Regulatory Authorities with respect to such
clinical trials, and notwithstanding the provisions of Section 2.2(a), Partner
shall have no responsibility or decision making authority for activities and
decisions of AVEO with respect to such clinical trials conducted by AVEO in the
Partner Territory. 

(d)Subject to AVEO’s agreement to the scope and location of any clinical trials
to be conducted by Partner  in the Field in the AVEO Territory in accordance
with Section 2.3(d), Partner shall not be required to obtain AVEO’s consent  to
communicate with Regulatory Authorities with respect to such clinical trials,
and notwithstanding the provisions of Section 2.2(a), AVEO shall have no
responsibility or decision making authority for activities and decisions of
Partner with respect to such clinical trials conducted by Partner in the AVEO
Territory.

(e)Partner acknowledges that KHK has the right to attend and observe (but not
participate actively in) any material meeting or material conference call
between Partner and any Regulatory Authority regarding Licensed Products in the
Partner Territory and, if requested by AVEO, Partner shall reasonably cooperate
with AVEO in coordinating the logistics of any such attendance or observation by
KHK.

2.8Adverse Event/Safety Reporting Protocol. Within [**] days of the Effective
Date, the Parties shall mutually agree in writing as to a detailed protocol
regarding the exchange of all adverse event information on an ongoing basis,
including a timeline. Such protocol must provide a timeline and scope for
reporting between the Parties that is at least sufficient to allow both Parties
and KHK, and their other licensees and sublicensees to satisfy their reporting
obligations to Regulatory Authorities during the Term, worldwide. Once the
protocol is agreed, each Party shall comply with it, and may propose updates to
it from time to time. Each Party shall reasonably consider the other’s proposed
updates and not withhold consent to any such updates that are needed to allow a
Party to satisfy its reporting requirements to Regulatory Authorities (current
or future, worldwide). Each Party shall require its Affiliates, Other Licensees,
distributors (including the Distributors) and sublicensees, as applicable, to
also comply with such protocol.

2.9Legal Compliance. In conducting any development activities hereunder, each
Party shall, and shall cause its Affiliates and Sublicensees/Other Licensees (as
appropriate) to,  use Commercially Reasonable Efforts to ensure that its
employees, agents, clinical institutions and clinical investigators comply with
all applicable Regulatory Authority statutory and regulatory requirements with
respect to Licensed Products, including those regarding protection of human
subjects, financial disclosure by clinical investigators, approvals by research
ethics committees, Good Clinical Practices, Good Laboratory Practices, Good
Manufacturing Practices, and any conditions imposed by a reviewing research
ethics committee or Regulatory Authority, and comparable laws, statutes and
regulatory requirements throughout the Partner Territory/AVEO Territory, as
applicable.

- 20 -

 

 

--------------------------------------------------------------------------------

2.10Technology Transfer.  AVEO shall transfer to Partner, at no cost to Partner,
in support of Partner’s application for Marketing Approval with the EMA: (i)
AVEO’s NDA for the Licensed Compound submitted to the FDA in 2012; (ii)  the
regulatory dossier, or MAA, for the RCC Indication in electronic CTD format that
is suitable for immediate submission to the EMA; and (iii) the Licensed Know-How
set out in Exhibit C within [**] months of the Effective Date but earlier if and
as required and on a timely basis for the Marketing Approval submission to the
EMA for the Licensed Product in RCC, and to respond to requests for further
information from the EMA as it considers such submission.  AVEO shall also
transfer to Partner or its nominee, at no cost to Partner, the benefit of and
interest in the orphan drug designation for the Licensed Product with
number EU/3/10/747 (the “Orphan Drug Designation”) free from all encumbrances.
AVEO shall or shall procure that any of its Affiliates will as soon as
reasonably possible after the Effective Date sign any notices, applications,
submissions, reports and other instruments, documents, correspondence or filings
presented to it by Partner or its nominee that are necessary for: (i) the
transfer to Partner or its nominee of the Orphan Drug Designation; or (ii)
maintaining, renewing or varying the Orphan Drug Designation  in the period from
the Effective Date until the transfer of the Orphan Drug Designation. 

2.11Support by AVEO.  Partner may from time to time request the additional
reasonable assistance of AVEO in supporting Partner’s development, regulatory
affairs and manufacturing activities with respect to Licensed Products in the
Partner Territory.  Such support shall be provided as follows:

(a)Until the grant of Marketing Approval by the EMA for the RCC Indication, in
relation to the filing, and preparation for filing of the MAA for the RCC
Indication and responding to questions from the EMA in relation to the MAA for
the RCC Indication, AVEO shall provide an average (for the period from the
Effective Date to the grant of Marketing Approval by the EMA for the RCC
Indication) of approximately [**] hours of ad hoc assistance per month to
Partner and its Affiliates and contractors in relation to all aspects of such
MAA (e.g. CMC, Medical Affairs etc.) at no cost to Partner and shall use
reasonable endeavors to answer all requests as promptly as possible and provide
full and complete answers to the extent that the relevant information is known
to and documentation held by AVEO.  Partner agrees to reimburse AVEO at the FTE
Rate at the end of each three month period following the Effective Date to the
extent that AVEO has provided more than [**] hours of such assistance during
such three month period, with a true-up to the average of [**] hours per month
to be completed by the Parties at the end of each subsequent three month period.

(b)In relation to all support requested by AVEO other than that described in
Section 2.11(a):

(i)With regard to ad hoc questions  from Partner and its Affiliates and
contractors AVEO shall provide answers to such questions free of charge; and

(ii)With regard to Partner projects that require sustained support by AVEO in
excess of [**] hours in a three month period until the grant of Marketing
Approval by the EMA for the RCC Indication, upon mutual written agreement of the
Parties as to the scope and timing of such support, AVEO will use Commercially
Reasonable Efforts to provide such agreed-upon support activities to
Partner.  Partner shall reimburse AVEO for its reasonable costs

- 21 -

 

 

--------------------------------------------------------------------------------

and expenses incurred in performing such additional agreed-upon support
activities, including fully-burdened FTE-based compensation for its employees at
the FTE Rate and all out of pocket expenses at cost, in each case within [**]
days of a receipt of an invoice therefor provided that Partner has previously
approved in writing all FTE costs and expenses. 

(c)For the avoidance of doubt, AVEO shall be responsible for the costs of
support provided by vendors and consultants to AVEO in connection with
preparation of the MAA, including without limitation PAREXEL International
Corporation, prior to the delivery to Partner of the regulatory dossier, or MAA,
for the RCC Indication in electronic CTD format that is suitable for immediate
submission to the EMA (“MAA Delivery”), but AVEO shall not be responsible for
such costs after March 7, 2016.  Partner shall be responsible for the costs of
support provided by vendors and consultants, including without limitation
PAREXEL International Corporation, after MAA Delivery, or after March 7, 2016,
if that occurs prior to MAA Delivery.

2.12Supply of License Product.  Partner shall be responsible for the
manufacturing and supply of the Licensed Products for the Partner Territory;
provided, however, that AVEO will introduce Partner to its contract
manufacturing vendors (Hamari, Masy Systems, Catalent and Almac) and will use
reasonable good faith efforts to assist Partner in its efforts to establish such
supply.

2.13Recalls.

(a)Notification.  Each Party shall, within [**] hours, notify the other Party in
writing if it determines that any event, incident or circumstance has occurred
which may result in the need for a “recall” or “market withdrawal” (or similar
event as defined in the applicable national, state or local laws and regulations
in the Partner Territory) (hereinafter referred to as a “Recall”) of a Licensed
Product or any lot(s) thereof. AVEO shall also promptly notify Partner if AVEO
receives any such notification from KHK or any other entity with respect to an
actual or potential Recall in the KHK Territory or any other country. Partner
acknowledges that AVEO may disclose to KHK any information about an actual or
potential Recall in the Partner Territory, including information obtained from
Partner hereunder.

(b)Allocation of Responsibility for Recalls.  If at any time (i) any Regulatory
Authority issues a request, directive or order for a Recall of a Licensed
Product in the Partner Territory, or (ii) a court of competent jurisdiction
orders a Recall of a Licensed Product in the Partner Territory, then the Parties
shall promptly consult with each other on the appropriate course of action to be
undertaken and the Parties shall reasonably cooperate with each other in the
implementation of any Recall in the Partner Territory, provided that Partner
shall have final decision-making authority with respect thereto.  Partner shall
bear all costs and expenses for the Recall in the Partner Territory.

ARTICLE 3.
LICENSE GRANTS

3.1Licenses to Partner. Subject to the terms and conditions of this
Agreement,  AVEO hereby grants to Partner during the Term, an exclusive,
royalty-bearing (in accordance

- 22 -

 

 

--------------------------------------------------------------------------------

with Article 4) license or sublicense, as applicable, under the Licensed
Technology (i) to research, develop, manufacture, use, sell, offer for sale and
import Licensed Compound and Licensed Products for the Field, including to
supply the Licensed Product on a named patient basis, in the Partner Territory;
and (ii) to make, have made and use the Licensed Compounds and Licensed Products
anywhere in the world for purposes of the activities described in clause (i) and
(ii) subject to Section 2.3(d), to clinically test Licensed Products in the AVEO
Territory and, subject to the prior written consent of KHK to be sought by AVEO
and which shall not be unreasonably withheld, delayed or conditioned,  the KHK
Territory, solely for the purposes of the activities described in clause
(i).  The license granted to Partner in this Section 3.1 shall be sublicenseable
solely as provided in Section 3.2, but shall otherwise be non-assignable and
non-transferable (except as part of assigning this Agreement pursuant to Section
11.9). 

3.2Sublicensing by Partner. Partner shall be entitled to grant sublicenses under
its license of Section 3.1 subject to all of the following:

(a)Partner may choose such Sublicensees in its own discretion and the number of
its Sublicensees shall not be limited;

(b)Partner must provide AVEO with a true, accurate and complete copy of each
sublicense within [**] United States Business Days after execution;

(c)such Sublicensees cannot further sublicense except if all of the following
conditions are satisfied: (i) the further sublicenses must be on terms
consistent with this Agreement, including this Section 3.2; and (ii) the
economic terms of the further sublicenses must be such that the further
sublicensing does not reduce the consideration that will be paid to AVEO
hereunder, relative to what it would have been had Partner’s direct Sublicensee
conducted the activities;

(d)each sublicense shall be subject to the terms and conditions of this
Agreement and the KHK Agreement, and Partner shall ensure that its agreements
with Sublicensees are consistent with and impose obligations consistent with the
terms and conditions regarding Sublicensees set forth in this Agreement and the
KHK Agreement. Without limiting the generality of the foregoing, Partner shall
in particular require its Sublicensees to make available Clinical Regulatory
Filings, Safety Data, and underlying detailed data to AVEO and/or KHK as
required by Section 2.4. In addition to the foregoing, in any sublicense Partner
shall obtain ownership of or the right to grant KHK and its Affiliates and
licensees, including AVEO, a royalty-free license having at least the same scope
as the license of Section 3.3(e) under: (i) all Patents claiming inventions
developed by or for the Sublicensee in Licensed Product-related activities that
if invented by Partner would be Partner Program Inventions; and (ii) all
Know-How developed in such activities that if owned or Controlled by Partner
would be Partner Know-How;

(e)Partner shall remain responsible for each of its and its Affiliates’
Sublicensees’ compliance with the applicable terms and obligations of this
Agreement, and any breach thereof by any such Sublicensee shall be deemed a
breach of this Agreement by Partner; and

- 23 -

 

 

--------------------------------------------------------------------------------

(f)Partner shall not be entitled to grant sublicenses in Germany, France, Italy,
Spain and the United Kingdom; provided that Partner shall be entitled to grant
sublicenses to its Affiliates in such countries, subject to the sublicense
automatically terminating upon such Affiliate ceasing to be an Affiliate of
Partner. 

3.3Compliance with KHK Agreement.

(a)Partner acknowledges that the licenses granted to it pursuant to Section 3.1
include sublicenses to Know-How and Patents that have been licensed to AVEO by
KHK pursuant to the KHK Agreement, and that such sublicenses are subject to the
terms and conditions of the KHK Agreement. In the event of any conflict or
inconsistency between this Agreement (or any agreement with an Affiliate or
Sublicensee entered into under this Agreement) and the KHK Agreement, the
Parties shall reasonably cooperate with each other and, if necessary, with KHK
to implement terms under this Agreement (or such other agreement with an
Affiliate or Sublicensee) that comply with the terms set forth in the KHK
Agreement, subject to Section 3.3(c).

(b)AVEO shall have the sole right and responsibility for interacting with KHK
with respect to any matter requiring such interaction with KHK under this
Agreement or the KHK Agreement.

(c)AVEO shall obtain Partner’s consent, which may be withheld in Partner’s
absolute discretion, before exercising its right to terminate the KHK Agreement,
as set forth in Section 10.4 of the KHK Agreement, with respect to any country
within Partner Territory.

(d)AVEO shall furnish Partner with copies of all notices received by AVEO
relating to any alleged breach or default by AVEO under the KHK Agreement.
Subject to consultation with Partner, AVEO shall use Commercially Reasonable
Efforts to cure any such breach or default. Notwithstanding the foregoing, if
AVEO is unable to address the alleged breach or default within the [**] day cure
period set forth in Section 9.2 of the KHK Agreement, and KHK elects to
terminate the KHK Agreement, then the following provisions shall apply:

(i)The sublicense granted by AVEO to Partner under the KHK Agreement shall
survive in accordance with the terms of Section 10.7 of the KHK Agreement.

(ii)Notwithstanding the foregoing, if Partner (or any of its Affiliates or
Sublicensees) have contributed to the breach or default giving rise to KHK’s
termination of the KHK Agreement, AVEO shall have the right to terminate this
Agreement in its entirety upon written notice to Partner and the effects of
termination set forth in Sections 9.6 and 9.7 shall apply, except that, if
requested by AVEO, Partner shall (and shall require its Affiliates and
Sublicensees to) grant the rights, and perform the activities, set forth in
Sections 9.6 and 9.7 directly to KHK.

(e)Grant-Back License.

(i)To AVEO.  Subject to the limitations on the use of clinical data from
Independent Studies set forth in Section 2.2(c), Partner hereby grants to AVEO a
non-

- 24 -

 

 

--------------------------------------------------------------------------------

exclusive, royalty-free, irrevocable, sublicensable license under such Partner
Program Inventions, Partner Patents and Partner Know-How (i) to research,
develop, register, use, distribute, manufacture, package, promote, market, sell,
offer for sale and import Licensed Compound and any Licensed Product in the AVEO
Territory, provided that such proposed use or practice will not cause any
detriment to the Licensed Product or its commercialization in the Partner
Territory, and (ii) to make and have made Licensed Compound and any Licensed
Product worldwide for purposes of the activities described in clause (i), and
(iii) subject to Section 2.3(c), to clinically test Licensed Products anywhere
in the world to obtain data to support any application for Marketing Approval in
the AVEO Territory. AVEO shall provide Partner a copy of any such sublicense
agreement within [**] Business Days of consummation of such sublicense
agreement. 

(ii)To KHK – Licensed Compound.To the extent that any Partner Program Invention
or Partner Patent or Partner Know-How constitutes AVEO Product IP (as defined in
the KHK Agreement), Partner hereby grants to AVEO an exclusive, irrevocable,
royalty-free license, with the right to grant sublicenses to KHK, under such
Partner Program Invention, Partner Patent and Partner Know-How for KHK and its
Other Licensees (i) to research, develop, register, use, distribute,
manufacture, package, promote, market, sell, offer for sale and import Licensed
Compound and any Licensed Product (but excluding Licensed Product Biomarkers
which are dealt with in Section 3.3(e)(iii) below) in the KHK Territory, (ii) to
make and have made Licensed Compound and any Licensed Product (but excluding
Licensed Product Biomarkers which are dealt with in Section 3.3(e)(iii) below)
worldwide for purposes of the activities described in clause (i), and (iii) to
clinically test Licensed Products anywhere in the world to obtain data to
support any application for Marketing Approval in the KHK Territory.

(iii)To KHK – Licensed Product Biomarkers. To the extent that any Partner
Program Invention or Partner Patent or Partner Know-How constitutes AVEO Product
IP (as defined in the KHK Agreement), Partner hereby grants to AVEO a
non-exclusive, irrevocable, royalty-free license, with the right to grant
sublicenses to KHK, under such Partner Program Invention, Partner Patent and
Partner Know-How for KHK and its Other Licensees (i) to research, develop, use,
sell, offer for sale and import Licensed Product Biomarkers in the KHK
Territory, (ii) to make and have made Licensed Compound and any Licensed Product
worldwide for purposes of the activities described in clause (i), and (iii) to
clinically test Licensed Products anywhere in the world to obtain data to
support any application for Marketing Approval in the KHK Territory

(iv)Partner retains the right under any Partner Program Invention or Partner
Patent or Partner Know-How that constitutes AVEO Product IP (as defined in the
KHK Agreement) to research develop, manufacture and have manufactured Licensed
Compounds and Licensed Products on a worldwide basis in furtherance of Partner’s
development and/or commercialization of Licensed Products for the Field in the
Partner Territory. Such licenses in Sections 3.3(e)(ii) and (iii) may be
sublicensed by KHK in accordance with Section 4.6 of the KHK Agreement. AVEO
shall provide Partner a copy of any such sublicense agreement within four (4)
United States Business Days of receipt from KHK.

- 25 -

 

 

--------------------------------------------------------------------------------

3.4Use of Patents and Know-How. Each Party hereby covenants that it (and its
Affiliates and sublicensees, as applicable) shall not practice the Patents or
Know-How licensed to such Party hereunder outside the scope of the licenses to
such Party under this Agreement. 

3.5Reservation of Rights. Notwithstanding the scope of the license granted to
Partner under Section 3.1, AVEO and its Affiliates and Other Licensees shall at
all times reserve the right to make or have made the Licensed Compound and
Licensed Product in the Partner Territory solely for use outside of the Partner
Territory or for use outside of the Field worldwide.  In addition, no right,
title or interest is granted by either Party whether expressly or by implication
to or under any Patents or Know-How, other than those rights and licenses
expressly granted in this Agreement.

3.6No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party grants under its intellectual property (including Patents) any
license, express or implied, to the other Party.

3.7Technology Sublicensed from Third Parties. The licenses granted under this
Article 3, to the extent they include (or come to include) sublicenses under
Patents or Know-How of a Third Party, shall be subject to the terms and
conditions of the agreement governing the license under which the sublicense is
granted. If a good faith dispute between a Third Party (including KHK) and the
Party that entered into a license with such Third Party arises about the
interpretation of any provision of the agreement governing such Third Party
license (including the KHK Agreement), the other Party shall use its
Commercially Reasonable Efforts to ensure that its actions, if any, under this
Agreement do not detrimentally affect the ability of the allegedly breaching
Party to contest the interpretation advanced by such Third Party; provided,
however, that in no event shall the obligation to exercise such Commercially
Reasonable Efforts require such Party to waive any rights granted to it under
this Agreement or otherwise available to it at law or in equity.

3.8Cross-Territory Sales.

(a)The Parties recognize that it is possible that Licensed Products originally
sold by Partner (or its Affiliate, Sublicensee or distributor) in the Partner
Territory may be imported and resold in the AVEO Territory or the KHK
Territory.  Partner shall take reasonable measures to prevent any such imports
and/or sales, to the full extent permitted by law. Without limiting the
foregoing, Partner shall, and shall cause its Affiliates, Sublicensees and
distributors to, (a) label Licensed Products sold by it as being for sale in the
Partner Territory (or a country thereof); and (b) refrain from selling Licensed
Products to any entity that Partner or its Affiliate, Sublicensee or distributor
has reason to believe will resell quantities of Licensed Product in the AVEO
Territory or the KHK Territory.

(b)The Parties recognize that it is possible that Licensed Products originally
sold by AVEO or KHK (or its Affiliate, Other Licensee or distributor) in the
AVEO Territory or KHK Territory may be imported and resold in the Partner
Territory.  AVEO shall, and shall procure that KHK shall, take reasonable
measures to prevent any such imports and/or sales, to the full extent permitted
by law. Without limiting the foregoing, AVEO shall, and shall cause its
Affiliates, Sublicensees and distributors and KHK to, (a) label Licensed
Products sold by it as

- 26 -

 

 

--------------------------------------------------------------------------------

being for sale in the AVEO Territory or KHK Territory (or a country thereof);
and (b) other than as may occur pursuant to the Ophthotech Agreement, refrain
from selling Licensed Products to any entity that AVEO or KHK or its Affiliate,
Other Licensee or distributor has reason to believe will resell quantities of
Licensed Product in the Partner Territory. 

3.9Inventions by Service Providers.

(a)From all contractors performing services in connection with the manufacture,
research, development and/or commercialization of Licensed Compounds and
Licensed Products (excluding Sublicensees who will be entitled to sell the
Licensed Product for their own account), Partner shall (i) obtain the
royalty-free right of access and use by AVEO, KHK and its Other Licensees
(including further sublicenses by KHK and such Other Licensees) to Clinical
Regulatory Filings and Safety Data developed by any such contractors, as well as
all underlying original data and documentation as described in Section 2.5, for
purposes of development and commercialization of Licensed Products in the Field
in the AVEO Territory and the KHK Territory under this Agreement, and (ii)
obtain the royalty-free right to grant to AVEO non-exclusive sublicenses
(including the right of AVEO to grant further sublicenses, and further
sublicenses by such sublicensees), having at least the same scope as the license
to AVEO in Section 3.5(d), under the Patents and Know-How developed by such
contractors in the course of conducting activities with respect to Licensed
Compounds or Licensed Products that if claiming an invention invented by Partner
or Know-How owned or Controlled by Partner would be Partner Program Inventions
or Partner Patents or Partner Know-How. Information provided by a Partner
contractor (or of a Partner contractor provided by Partner) to AVEO under this
Section 3.9(a) shall be the Confidential Information of Partner and subject to
the Terms of Article 6 herein.  Partner shall ensure that any and all Inventions
made after the Effective Date (a) that relate to (i) the Licensed Compound or
Licensed Products, (ii) any method of making, using (including a method of
administration or dosage form) or testing the Licensed Compound or Licensed
Products, or (iii) any article necessary or useful to practice (or in the case
of testing, of or for the presence of) any method described in clause (ii)
above, and that are discovered, made, or conceived solely by employees of
Partner or its Affiliates or Third Parties acting on behalf of or in conjunction
with Partner or its Affiliates, other than Licensed Technology, are Controlled
by Partner.

(b)From all contractors performing services in connection with the manufacture,
research, development and/or commercialization of Licensed Compounds or Licensed
Products (excluding KHK and Other Licensees, who will be entitled to sell the
Licensed Product for their own account), AVEO shall (i) obtain the royalty-free
right of access and use by Partner and its Affiliates and Sublicensees
(including further sublicenses by such Sublicensees) to Clinical Regulatory
Filings and Safety Data developed by any such contractors as well as all
underlying original data and documentation as described in Section 2.4, for
purposes of development and commercialization of Licensed Products in the Field
in the Partner Territory under this Agreement, and (ii) obtain the royalty-free
right to grant to Partner non-exclusive Sublicenses (including the right of
Partner to grant further Sublicenses, and further sublicenses by such
Sublicensees), having at least the same scope as the license to Partner in
Section 3.1, under the Patents and Know-How developed by such contractors in the
course of conducting activities with respect to Licensed Compounds or Licensed
Products that if claiming an invention invented by AVEO or Know-How owned or
Controlled by AVEO would be AVEO

- 27 -

 

 

--------------------------------------------------------------------------------

Program Inventions or AVEO Know-How. Information provided by an AVEO contractor
(or of a AVEO contractor provided by AVEO) to Partner and its Sublicensees under
this Section 3.9(b) shall be the Confidential Information of AVEO and subject to
the terms of Article 6 herein. AVEO shall ensure that any and all Inventions
made after the Effective Date (a) that relate to (i) the Licensed Compound or
Licensed Products, (ii) any method of making, using (including a method of
administration or dosage form) or testing the Licensed Compound or Licensed
Products, or (iii) any article necessary or useful to practice (or in the case
of testing, of or for the presence of) any method described in clause (ii)
above, and that are discovered, made, or conceived solely by employees of AVEO
or its Affiliates or Third Parties acting on behalf of or in conjunction with
AVEO or its Affiliates, other than Partner Program Inventions or Joint
Inventions, are Controlled by AVEO. 

ARTICLE 4.
COMPENSATION

4.1Research and Development Funding.  Partner will pay to AVEO for the research
and development costs incurred by AVEO to fund activities directly in
furtherance of Licensed Product clinical, regulatory and manufacturing process
development in support of obtaining  Marketing Approval (a) Two Million Five
Hundred Thousand Dollars ($2,500,000) within fifteen (15) days of the Effective
Date and provision of a valid tax invoice to Partner by AVEO for such amount (in
the form of Exhibit E), and (b) Four Million Dollars ($4,000,000) upon EMA grant
of Marketing Approval for the RCC Indication.  Partner shall notify AVEO of such
approval promptly AVEO shall provide a valid tax invoice to Partner for such
amount which shall be payable by Partner within  fifteen (15) days of receipt of
such invoice.

4.2Milestone Payments.

(a)Regulatory Milestones for RCC.  Partner will pay to AVEO the following
nonrefundable (but without prejudice to Partner’s right to bring a claim for
breach of this Agreement, including damages for loss) milestone payments once
each upon the first occurrence of the corresponding event as set forth below:

Event Milestone

Event Payment

Reimbursement approval for the  RCC Indication in each of the Key Launch
Countries other than the Key Non-EU Licensed Countries

$2,000,000,
per country, up to $10,000,000 total

Grant of Marketing Approval in 3 of 5 of the Key Non-EU Licensed Countries

$2,000,000

 

(b)Regulatory Milestones for Other Indications.  Partner will pay to AVEO the
following nonrefundable milestone payments upon each Licensed Product Indication
achieved in addition to the RCC Indication, for up to a maximum of three
additional Indications, and a Combination Product comprising the Licensed
Compound and a checkpoint inhibitor, as described in Section 1.34 above shall be
considered a separate Indication:

Event Milestone

Event Payment

- 28 -

 

 

--------------------------------------------------------------------------------

EMA filing for Marketing Approval

$2,000,000

EMA grant of Marketing Approval

$5,000,000

 

(c)Sales Milestones.  Partner will pay to AVEO as additional consideration for
the exclusive license grant, the following one-time sales milestone payments in
respect of the first Calendar Year in which aggregate global Net Sales of all
Licensed Products in that  Calendar Year in the Partner Territory achieve the
thresholds set out below:

Calendar Year Net Sales of Licensed Products

Payment

First Calendar Year in which aggregate global Net Sales of all Licensed Products
for that Calendar Year in the Partner Territory surpass $[**]

[**]

First Calendar Year in which aggregate global Net Sales of all Licensed Products
for that Calendar Year in the Partner Territory surpass $[**]

[**]

First Calendar Year in which aggregate global Net Sales of all Licensed Products
for that Calendar Year in the Partner Territory surpass $[**]

[**]

First Calendar Year in which aggregate global Net Sales of all Licensed Products
for that Calendar Year in the Partner Territory surpass $[**]

[**]

First Calendar Year in which aggregate global Net Sales of all Licensed Products
for that Calendar Year in the Partner Territory surpass $[**]

[**]

First Calendar Year in which aggregate global Net Sales of all Licensed Products
for that Calendar Year in the Partner Territory surpass $[**]

[**]

First Calendar Year in which aggregate global Net Sales of all Licensed Products
for that Calendar Year in the Partner Territory surpass $[**]

[**]

 

For the sake of clarity, each sales milestone payment is separate and may only
be earned once, but if more than one Net Sales threshold is reached in the same
Calendar Year, all of such sales milestone amounts shall be due and owing at the
end of such year.  The aggregate amount of the sales milestone payments that may
be paid to AVEO during the Term if all seven thresholds are satisfied is Three
Hundred Thirty Five Million Dollars ($335,000,000).

(d)Payments by Partner under this Section 4.3 shall be payable to AVEO within
thirty (30) days after such achievement (whether achieved by or on behalf of
Partner, its Affiliate or any Sublicensee, or any other entity acting on behalf
of any of them).

(e)Partner shall notify AVEO of the achievement of each of the foregoing
milestones within fifteen (15) days after each such achievement.  Any milestone
payments shall be reflected on a valid tax invoice provided to Partner by AVEO.

- 29 -

 

 

--------------------------------------------------------------------------------

4.3Royalty Payments.  Partner shall pay AVEO royalties, calculated as a
percentage of annual Net Sales of Licensed Products in the Partner Territory,
using the following royalty rates: 

Amount of annual Net Sales

Royalty Rate

For that portion of Net Sales in any given Calendar Year of less than or equal
to $[**]

[**]%

For that portion of Net Sales in any given Calendar Year of greater than $[**],
but less than or equal to $[**]

[**]%

For that portion of Net Sales in any given Calendar Year of greater than $[**],
but equal to or less than $[**]

[**]%

For that portion of Net Sales in any given Calendar Year of greater than $[**]

[**]%

 

The obligation to pay royalties under this Section 4.3 shall continue on a
country-by-country basis and a Licensed Product by Licensed Product basis in the
Partner Territory until the expiration of the Royalty Term for such Licensed
Product in such country or the effective date of termination of this Agreement
pursuant to Article 9.

4.4Royalty Reduction.

(a)Notwithstanding the foregoing, if it becomes necessary for Partner or its
Affiliates or Sublicensees to access patent rights claiming priority from [**]
in order to make, use or sell a Licensed Product in the Partner Territory (i.e.,
if it issues and covers the Licensed Product actually being commercialized, and
withstands any challenge KHK may choose to bring), then:

(i)Partner acknowledges that KHK will be responsible for taking a license
thereunder (on an exclusive or non-exclusive basis) or another similar right
(such as a covenant not to sue) and for sublicensing (or otherwise transferring
such license to AVEO and/or Partner and their respective Affiliates or
sublicensees) in accordance with the terms of the KHK Agreement. Partner also
acknowledges that KHK’s financial responsibility for any consideration due the
licensor or damages assessed based on such Partner’s exercise of the rights that
KHK obtains shall be limited (A) overall, to the amount of sublicensing revenue
that KHK receives from AVEO with respect to this Agreement, and (B) with respect
to consideration due to KHK’s licensor on Net Sales hereunder, to the amount of
sublicensing revenue that KHK receives from AVEO based on Net Sales hereunder
with any remaining amounts payable by Partner;

(ii)Subject to consultation with Partner, AVEO shall enforce the provisions of
Section 5.6 of the KHK Agreement against KHK if KHK fails to comply with
aforementioned obligations under the KHK Agreement; and

(iii)To the extent that AVEO is notified by KHK of KHK’s intent to commence any
formal challenge to any such patents, AVEO will notify Partner and the Parties
shall reasonably cooperate with each other and with KHK to discuss and seek to
reach a common understanding whether such challenge would be likely to have a
material adverse effect on

- 30 -

 

 

--------------------------------------------------------------------------------

AVEO’s or Partner’s (or their respective Affiliates’ or sublicensees’) ability
to commercialize the Licensed Product in the Partner Territory and the most
sensible course of action weighing the relevant probabilities, costs and
benefits. 

(b)If, at any time during the Royalty Term for a Licensed Product in a country
in the Partner Territory, one or more Generic Products is commercially available
in such country and, for the calendar quarter for which a royalty payment is
being made by Partner hereunder such Generic Product(s) in the aggregate have a
market share of more than [**] percent ([**]%) of the aggregate market share of
such Licensed Product and Generic Products (based on data provided by a reliable
data source mutually acceptable to the Parties) as measured by unit sales in
such country, then the royalties payable for such calendar quarter under Section
4.3 for such Licensed Product in such country shall be reduced by [**] percent
([**]%).

(c)Subject to Section 4.4(a), in the event that Partner requires a license of
any Third Party rights in respect of the development, manufacture, use or sale
of Licensed Products in any country in the Partner Territory, Partner will be
responsible for obtaining license; provided that, Partner may deduct any
reasonable legal costs incurred by Partner, its Affiliates and Sublicensees
together with any royalties on Net Sales of the Licensed Product payable to such
Third Party as follows:  [**] percent ([**]%) of such payments will be deducted
from royalties due to AVEO on account of Net Sales of the Licensed Product in
those countries where AVEO is due such a royalty and in respect of which
Partner, its Affiliates and Sublicensees have incurred legal costs; provided
that this will not reduce AVEO’s royalty to less than [**] percent ([**]%) of
the amount otherwise due. Deductions not exhausted in any calendar quarter may
be carried into future calendar quarters.

4.5Joint Development Cost Sharing.  In connection with any Joint Development
Plan agreed by AVEO and Partner under Section 2.2(b), on a quarterly basis, the
Parties shall exchange records of their respective costs and expenses. Following
such exchange, there will be a dollar-for-dollar true-up: (i) if the applicable
costs and expenses of Partner exceed Partner’s agreed share of the applicable
costs and expenses, AVEO shall pay to Partner the amount of such excess, and
(ii) if the applicable costs and expenses of AVEO exceed AVEO’s agreed share of
the applicable costs and expenses, Partner shall pay to AVEO the amount of such
excess.

4.6Amounts Due to KHK.  AVEO shall be responsible for all payment obligations to
(a) KHK under the KHK Agreement, and (b) any other Third Party licensor of AVEO
under license agreements existing as of the Effective Date, on account of the
exploitation of Licensed Products in the Partner Territory.

4.7Quarterly Payment Timing. All royalties due under Section 4.3 shall be paid
quarterly, on a country-by-country basis, within forty five (45) days after the
end of the relevant calendar quarter for which royalties are due or, if later,
within seven (7) days after AVEO has provided Partner with a valid tax invoice
for such amount.

4.8Royalty Reports.

(a)Reports. Within thirty (30)  days after the end of each calendar quarter,
Partner shall provide to AVEO a final written report stating:

- 31 -

 

 

--------------------------------------------------------------------------------

(i)a statement of the amount of gross sales of Licensed Products in the Partner
Territory during such calendar quarter; 

(ii)an itemized calculation of Net Sales (A) in the Partner Territory as a whole
and (B) on a country-by-country basis, showing for both (A) and (B) deductions
provided for in the definition of Net Sales during such calendar quarter; and

(iii)a calculation of the royalty payment due on such Net Sales for such
calendar quarter.

(b)Certain Requirements. Each report shall provide the information required on a
country-by-country and Licensed Product-by-Licensed Product basis. Without
limiting the generality of the foregoing, Partner shall require its Affiliates
and Sublicensees to account for its Net Sales and to provide such reports with
respect thereto as if such sales were made by Partner.

4.9Payment Method. Except as provided in Section 4.13 regarding blocked
currency, all payments due under this Agreement to AVEO shall be made by bank
wire transfer in immediately available funds to an account designated by AVEO.
All payments hereunder shall be made in Dollars. Each Party shall bear all fees,
commissions and any other costs charged by its own bank in connection with bank
transfers under this Agreement.

4.10No Credits or Refunds. All payments to AVEO hereunder shall be noncreditable
and nonrefundable, except only (a) without prejudice to Partner’s right to bring
a claim for breach of this Agreement, including damages for loss and (b) to the
extent that an audit conducted pursuant to Section 4.15 below confirms that
Partner had overpaid amounts to AVEO, in which case Partner may credit such
overpaid amounts against future amounts payable to AVEO hereunder.

4.11Taxes. Partner shall be responsible for and may withhold from payments made
to AVEO under this Agreement any taxes required to be withheld by Partner under
applicable law. Accordingly, if any such taxes are levied on such payments due
hereunder (“Withholding Taxes”), Partner shall (a) deduct the Withholding Taxes
from the payment amount, (b) pay all applicable Withholding Taxes to the proper
taxing authority, and (c) send evidence of the obligation together with proof of
tax payment to AVEO within thirty (30) days following that tax payment. If AVEO
has the possibility to apply for any exemption from, or reduction in the rate
of, withholding taxes under any double taxation or similar agreement or treaty
in force from time to time and requests Partner’s assistance, the Parties shall
reasonably cooperate in seeking such exemption or reduction.

4.12Value Added Tax. Notwithstanding anything contained in Section 4.11, this
Section 4.12 shall apply with respect to value added tax (“VAT”).  All payments
by Partner to AVEO under this Agreement shall be exclusive of VAT, which shall
not be deducted or offset from any amount payable by Partner to AVEO under this
Agreement. If any VAT is chargeable in respect of any payments, Partner shall
pay VAT at the applicable rate in respect of any such payments following the
receipt of a VAT invoice in the appropriate form issued by AVEO in respect of
those payments, such VAT to be payable on the later of the due date of the
payment of

- 32 -

 

 

--------------------------------------------------------------------------------

the payments to which such VAT relates and thirty (30) days after the receipt by
Partner of the applicable invoice relating to that VAT payment. 

4.13Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to AVEO in the country in local currency by deposit in a local bank
designated by AVEO, unless the Parties otherwise agree.

4.14Foreign Exchange. If any currency conversion shall be required in connection
with the calculation of amounts payable hereunder, such conversion shall be made
using the average of the exchange rates for the purchase and sale of Dollars, as
reported by The Wall Street Journal. on the last Business Day of the calendar
quarter to which such payment pertains. With any payment in relation to which a
currency conversion is performed to calculate the amount of payment due,
Partner, shall provide to AVEO a true, accurate and complete copy of The Wall
Street Journal exchange rates used in the calculation.

4.15Partner Records; Inspection

(a)Partner shall keep, and ensure that its Affiliates keep, complete and
accurate records of its costs and expenses incurred under the Joint Development
Plan and any Independent Study conducted by Partner, and its sales and other
dispositions (including use in clinical trials, or provision on a compassionate
use basis, or as marketing samples, or as named patient sales) of the Licensed
Products including all such records that may be necessary for the purposes of
calculating all payments due under this Agreement. Such records shall be kept
for a period of five (5) years from the end of the calendar quarter in which
such costs or expenses were incurred or such sale or other disposition was made.
Partner shall make such records available for inspection by an accounting firm
selected by AVEO under Section 4.15(c) at Partner’s premises on reasonable
notice during regular business hours (in accordance with the remaining
provisions of this Section 4.15) no more than once in any Calendar Year.

(b)Upon timely request and at least thirty (30) days’ prior written notice from
AVEO, Partner shall permit such audit to be conducted during regular business
hours in such a manner as to not unnecessarily interfere with Partner’s normal
business activities. Such audit shall be limited to results in any period that
has not previously been audited under this Section 4.15, not to exceed five (5)
years prior to the audit notification.

(c)At AVEO’s expense no more than once per Calendar Year, AVEO has the right to
retain an independent certified public accountant from a nationally recognized
accounting firm to perform on behalf of AVEO an audit, conducted in accordance
with GAAP, of such books and records of Partner and its Affiliates as are deemed
necessary by the independent public accountant to report on Net Sales for the
period or periods requested by AVEO and the correctness of any report or
payments made under this Agreement (all subject to subsection (b)).

(d)Partner shall ensure that its Sublicensees keep complete and accurate records
of such Sublicensee’s costs and expenses incurred under the Joint Development
Plan and any Independent Study conducted by Partner, and sales and other
dispositions (including use in

- 33 -

 

 

--------------------------------------------------------------------------------

clinical trials, provision on a compassionate use basis, or as marketing
samples, or as named patient sales) of the Licensed Products including all such
records that may be necessary for the purposes of calculating all payments due
under this Agreement. Partner shall require that such Sublicensee make such
records available for inspection by Partner or an independent accounting firm
selected by Partner, at least once during any Calendar Year in which the
agreement between Partner and any Sublicensee is in effect and thereafter for a
period of five (5) years after the Calendar Year to which the audit pertains.
Upon the reasonable request of AVEO with respect to any such Sublicensee, and no
more than once in any five Calendar Years, Partner shall exercise its audit
rights with respect such Sublicensee and shall report the results of such audit
to AVEO in accordance with Section 4.15(f). 

(e)All information, data, documents and abstracts referred to in this Section
4.15 shall be used only for the purpose of verifying compliance with this
Agreement, shall be treated as Partner’s Confidential Information subject to the
obligations of this Agreement and need neither be retained more than one (1)
year after completion of an audit hereof, if an audit has been requested; nor
more than five (5) years from the end of the Calendar Year to which each shall
pertain; nor more than three (3) years after the date of the expiration or
termination of this Agreement.

(f)Audit results shall be shared between the Parties, and may be provided by
AVEO to KHK. The auditor shall be bound by written obligations to Partner (and,
where applicable, any Sublicensee) of confidentiality and non-use (other than
uses required by this Section 4.15).

(g)If the audit reveals an underpayment, Partner shall promptly pay to AVEO the
amount of such undisputed underpayment plus interest in accordance with Section
4.17. If the audit reveals that the undisputed monies owed by Partner to AVEO
has been understated by more than ten percent (10%) for the period audited,
Partner shall, in addition, pay the reasonable costs of such audit. If the audit
reveals an undisputed overpayment, the amount of such overpayment shall be
payable to Partner as provided in Section 4.10.

4.16AVEO Records; Inspection

(a)AVEO shall keep, and ensure that its Affiliates keep, complete and accurate
records of its costs and expenses incurred under the Joint Development Plan and
any Independent Study conducted by AVEO including all such records that may be
necessary for the purposes of calculating all payments due by or to AVEO under
this Agreement. AVEO shall make such records available for inspection by an
accounting firm selected by Partner under Section 4.16(c) at Partner’s premises
on reasonable notice during regular business hours (in accordance with the
remaining provisions of this Section 4.16) no more than once in any Calendar
Year. Such records shall be kept for a period of five (5) years from the end of
the calendar quarter in which such costs or expenses were incurred.

(b)Upon timely request and at least thirty (30) days’ prior written notice from
Partner, AVEO shall permit such audit to be conducted during regular business
hours in such a manner as to not unnecessarily interfere with AVEO’s normal
business activities. Such audit

- 34 -

 

 

--------------------------------------------------------------------------------

shall be limited to results in any period that has not previously been audited
under this Section 4.16, not to exceed five (5) years prior to the audit
notification. 

(c)At Partner’s expense no more than once per Calendar Year, Partner has the
right to retain an independent certified public accountant from a nationally
recognized accounting firm to perform on behalf of Partner an audit, conducted
in accordance with GAAP, of such books and records of AVEO and its Affiliates as
are deemed necessary by the independent public accountant to report on its costs
and expenses incurred under the Joint Development Plan and any Independent Study
and the correctness of any report or payments made under this Agreement (all
subject to subsection (b)).

(d)AVEO shall ensure that its licensees and contractors keep complete and
accurate records of such licensees’ and contractors’ costs and expenses incurred
under the Joint Development Plan and any Independent Study conducted by AVEO
including all such records that may be necessary for the purposes of calculating
all payments due under this Agreement. AVEO shall require that such licensees
and contractors make such records available for inspection by Partner or an
independent accounting firm selected by Partner, at least once during any
Calendar Year.

(e)All information, data, documents and abstracts referred to in this Section
4.16 shall be used only for the purpose of verifying compliance with this
Agreement, shall be treated as AVEO’s Confidential Information subject to the
obligations of this Agreement and need neither be retained more than one (1)
year after completion of an audit hereof, if an audit has been requested; nor
more than five (5) years from the end of the Calendar Year to which each shall
pertain; nor more than three (3) years after the date of the expiration or
termination of this Agreement.

(f)Audit results shall be shared between the Parties. The auditor shall be bound
by written obligations to AVEO (and, where applicable, any licensee or
contractor) of confidentiality and non-use (other than uses required by this
Section 4.16.

(g)If the audit reveals an underpayment by AVEO, AVEO shall promptly pay to
Partner the amount of such undisputed underpayment plus interest in accordance
with Section 4.17. If the audit reveals that the undisputed monies owed by AVEO
to Partner has been understated by more than ten percent (10%) for the period
audited, AVEO shall, in addition, pay the reasonable costs of such audit.

4.17Interest. If either Party fails to make any payment due to the other Party
under this Agreement, then interest shall accrue from the date the particular
payment is due until paid at a rate equal to the Dollars prime or equivalent
rate per annum quoted by The Wall Street Journal on the first Business Day after
such payment is due, plus [**] percent ([**]%).

ARTICLE 5.
PATENTS

5.1Ownership and Disclosure of Inventions.

- 35 -

 

 

--------------------------------------------------------------------------------

(a)AVEO Program Inventions. AVEO shall solely own the AVEO Program Inventions
and the AVEO Program Invention Patents. 

(b)Partner Program Inventions. Partner shall solely own the Partner Program
Inventions and Partner Program Invention Patents.

(c)Joint Inventions. AVEO and Partner shall jointly own (as provided for below
in Section 5.1(d)) the Joint Inventions and Joint Patents.

(d)U.S. Patent Law Nature of Joint Ownership.

(i)The joint ownership of Joint Inventions and Joint Patents under Section
5.1(c) shall be, on a worldwide basis with respect to each jurisdiction in which
such a jointly owned Patent exists, joint ownership in accordance with and
bearing with it the same rights as the joint ownership interests would have
under U.S. patent laws in the absence of a written agreement (including the
right to practice the invention without having to obtain consent from and
without having any duty of accounting to the other Party; and including the
right to license others to do the same, without having to obtain consent from
and without having any duty of accounting to the other Party), except solely to
the extent explicitly provided to the contrary in this Agreement (including
Article 3).  Without limiting the generality of the foregoing, if under
applicable law a separate written agreement is still required to formalize the
joint ownership, the parties shall in good faith negotiate and execute such an
agreement on terms consistent with this Agreement.

(ii)To implement the rights of joint ownership throughout the world as provided
for in clause (i) above, each Party hereby assigns to the other, and hereby
grants to the other all consents, licenses and waivers, in each case that are
necessary to achieve such joint ownership and the rights associated with such
joint ownership (as described in clause (i) above) worldwide, and agrees to
provide documents evidencing or that may be required to record such assignments,
consents, licenses and waivers promptly upon the other Party’s request. Each of
the foregoing assignments and other grants is coupled with an interest. Promptly
after being requested in writing, each Party shall provide to the other all
documents and instruments required to evidence or record any such assignments,
consents, licenses or waivers, or (to the extent otherwise consistent with this
Agreement) to enforce rights in the assigned Patents. This Section 5.1(d)(ii)
shall not be deemed, read, or used to contradict or undermine the Parties’
rights and obligations as set forth in Articles 3 and 4.

(e)Invention Disclosure. Without modifying or limiting the ownership and rights
as provided for in Sections 5.1(a)-(d), each Party shall promptly disclose to
the other Party any Partner Program Invention, AVEO Program Invention and Joint
Invention, as applicable, prior to any public disclosure or filing of a patent
application and allow sufficient time for comment and review by the other Party
as to whether such other Party would recommend for a Patent to be filed (by the
Party or Parties who is or are entitled to do so in accordance with Section
5.2).

5.2Prosecution of Patents.

- 36 -

 

 

--------------------------------------------------------------------------------

(a)Listed AVEO Patents and AVEO Program Invention Patents. 

Subject to Section 5.8:

(i)As between AVEO and Partner, AVEO shall be responsible for the filing,
prosecution and maintenance of the Listed AVEO Patents and AVEO Program
Invention Patents on a worldwide basis, including in the Partner Territory;
provided that, Partner shall be responsible for paying one hundred percent
(100%) of the prosecution and maintenance costs with respect to Listed AVEO
Patents and AVEO Program Invention Patents in the Partner Territory (so long as
such costs are reasonably and properly incurred and do not exceed an amount
agreed to by the Parties acting in good faith).

(ii)Partner shall have the right to review and comment upon AVEO’s prosecution
of the AVEO Program Invention Patents and Listed AVEO Patents, in each case in
the Partner Territory. AVEO shall provide (or have provided by its patent
attorney) to Partner, a copy of each substantive communication received from any
patent authority, and a copy of each proposed submission to a patent authority
in the Partner Territory regarding an AVEO Program Invention Patent reasonably
in advance (but no less than thirty (30) days for Partner’s review) of making
such filing. Furthermore, with respect to the preparation, filing, prosecution
and maintenance of Listed AVEO Patents  and AVEO Program Invention Patents in
the Partner Territory, AVEO agrees to: (A) keep Partner reasonably informed with
respect to such activities; (B) consult with Partner regarding such matters,
including the final abandonment of any AVEO Program Invention Patent and Listed
AVEO Patents claims; and (C) reasonably consider Partner’s comments.

(iii)If AVEO determines to abandon or not maintain any Patent that is a Listed
AVEO Patent or an AVEO Program Invention Patent in each case in the Partner
Territory, then AVEO shall provide Partner with at least thirty (30) days’ prior
written notice of such determination. If Partner requests, and confirms its
commitment to pay one hundred percent (100%) of the prosecution and maintenance
costs with respect to such Patents, then AVEO shall not abandon and shall
continue to maintain such Patents.

(b)Partner Patents.

Subject to Section 5.8:

(i)Partner shall be responsible for filing, prosecution and maintenance of the
Partner Patents on a worldwide basis. Partner shall be responsible for paying
one hundred percent (100%) of the prosecution and maintenance costs with respect
to Partner Patents worldwide.

(ii)AVEO shall have the right to review and comment upon Partner’s prosecution
of the Partner Patents in the AVEO Territory. Partner shall provide (or have
provided by its patent attorney) to AVEO, a copy of each substantive
communication received from any patent authority in the AVEO Territory, and a
copy of each proposed submission to a patent authority regarding an Partner
Patent reasonably in advance (but no less than thirty (30) days for AVEO’s
review) of making such filing. Furthermore, with respect to the preparation,

- 37 -

 

 

--------------------------------------------------------------------------------

filing, prosecution and maintenance of Partner Patents in the AVEO Territory,
Partner agrees to: (A) keep AVEO reasonably informed with respect to such
activities; (B) consult with AVEO regarding such matters, including the final
abandonment of any Partner Patent claims; and (C) reasonably consider AVEO’s
comments. 

(iii)If Partner determines to abandon or not maintain any Partner Patent in the
AVEO Territory, then Partner shall provide AVEO with at least thirty (30) days’
prior written notice of such determination (or such other period of time
reasonably necessary to allow AVEO to assume such responsibilities). If AVEO
requests, AVEO may assume control, at its own expense, for the filing,
prosecution and maintenance of any such Partner Patent solely owned by Partner
that would otherwise have gone abandoned (but not, for clarity, any Partner
Patent that is in-licensed or jointly-owned), without affecting any of the other
financial terms set forth in this Agreement.

(c)Joint Patents.

Subject to Section 5.8:

(i)With respect to each Joint Invention, as between AVEO and Partner, Partner
shall prepare, file, prosecute and maintain the corresponding Joint Patents in
the Partner Territory, and AVEO shall prepare, file, prosecute and maintain the
corresponding Joint Patents in the AVEO Territory and KHK Territory provided
that the Parties shall mutually agree on which Party shall file the initial
patent application disclosing any Joint Invention and shall mutually agree as to
the content and scope of such first filing and shall share the costs equally.
Partner shall be responsible for paying one hundred percent (100%) of the
prosecution and maintenance costs with respect to Joint Patents in the Partner
Territory and AVEO shall be responsible for paying one hundred percent (100%) of
the prosecution and maintenance costs with respect to Joint Patents in the AVEO
Territory and KHK Territory.

(ii)AVEO shall have the right to review and comment upon Partner’s prosecution
and maintenance of Joint Patents in the Partner Territory, and Partner shall
have the right to review and comment upon AVEO’s prosecution and maintenance of
Joint Patents in the AVEO Territory and KHK Territory. The Party responsible for
prosecution and maintenance (the “Prosecuting Party”) of Joint Patents shall
provide (or have provided by its patent attorney) to the other Party, a copy of
each substantive communication received from any patent authority, and a copy of
each proposed submission to a patent authority regarding a Joint Patent
reasonably in advance (but no less than thirty (30) days for the other Party’s
review) of making such filing. Furthermore, the Prosecuting Party agrees to: (A)
keep the other Party reasonably informed with respect to such activities; (B)
consult with the other Party regarding such matters, including the final
abandonment of any Joint Patent claims; and (C) reasonably consider the other
Party’s comments.

(iii)If the Prosecuting Party determines to abandon or not maintain any Joint
Patent, then such Prosecuting Party shall provide the other Party with at least
sixty (60) days’ prior written notice of such determination (or such other
period of time reasonably necessary to allow the other Party to assume such
responsibilities). If the other Party requests, the other Party shall have the
right, at its expense, to control the filing, prosecution and

- 38 -

 

 

--------------------------------------------------------------------------------

maintenance of the Patent that would otherwise have gone abandoned, without
affecting any of the other financial terms set forth in this Agreement. 

(d)Certain Proceedings. For the purposes of this Section 5.2, “prosecution”
shall include defending the applicable Patents in proceedings such as
oppositions, reexaminations, interferences, nullities or other administrative
actions in which a Third Party contests the inventorship, validity, title or
enforceability of a Patent; provided, however, in the event there is conflict
between this Section 5.2 and Section 5.4, or conflict between Sections 5.2 and
5.5, then Section 5.4 or Section 5.5 shall control.

(e)Affiliates/Sublicensees. Partner may grant to its Affiliates or Sublicensees
all or certain of its rights with respect to the preparation, filing,
prosecution and maintenance of Partner Patents, set forth in this Section 5.2,
and AVEO may grant to its Affiliates and Other Licensees all or certain of its
rights with respect to the preparation, filing and prosecution of the Listed
AVEO Patents and AVEO Program Invention Patents set forth in this Section 5.2.

5.3Patent Term Extensions. Unless the Parties agree otherwise (and subject to
the terms of the KHK Agreement), AVEO and Partner agree that, in each country
where one or more of the Licensed Patents is eligible for extension of the
patent term, the composition of matter patent, designated as KRN 1 in Exhibit B
to this Agreement (the “Composition Patent”), shall be extended.  If the
Composition Patent has not issued, has expired, or is otherwise not eligible for
extension in a country in the Partner Territory, then AVEO and Partner shall
discuss (with each other and, subject to Section 3.3(a), with KHK) and seek to
reach mutual agreement for which, if any, of the Patents within the Licensed
Patents, Partner shall apply to extend the patent term with respect to Licensed
Products, pursuant to patent term extension laws or regulations or supplemental
protection certificate laws and regulations in the Partner Territory. If AVEO
and Partner cannot reach agreement as to whether to apply to extend the term of
a particular Patent in the Partner Territory, then Partner shall have the right
to make the final decision.Partner acknowledges that, KHK’s consent is required
(in KHK’s sole discretion) for the extension of any Licensed Patent (as defined
in the KHK Agreement) other than a License-Specific Licensed Patent (as defined
in the KHK Agreement).

5.4Infringement of Patents by Third Parties.

(a)Notification. Each Party shall promptly notify the other Party in writing if
the notifying Party reasonably believes that any Licensed Patent or Partner
Patent is being or has been infringed or misappropriated in the Partner
Territory, AVEO Territory and KHK Territory by a Third Party (such infringement,
together with any that may be imminently threatened to occur by any potential
generic version of a Licensed Product arising under the implementing procedures
of 35 U.S.C. 271(e)(2) or ex-U.S. equivalent, “Infringement,” and “Infringe”
shall be interpreted accordingly). In addition, AVEO shall promptly notify
Partner in writing if AVEO receives any notice from KHK that any Partner Patent
is Infringed in the KHK Territory.

(b)Competitive Infringement of Listed AVEO Patents, AVEO Program Invention
Patents and Joint Patents.

- 39 -

 

 

--------------------------------------------------------------------------------

(i)First Right. With respect to activities or conduct of a Third Party that
compete with, or are expected to compete with, or otherwise materially affect
the market for, Licensed Products in Partner Territory and in the Field
(“Competitive Infringement”), Partner (or its Affiliate) shall have the first
right, but not the obligation, to enforce the Listed AVEO Patents, AVEO Program
Invention Patents and Joint Patents with respect to any such Competitive
Infringement at its own expense. Partner shall reasonably consider AVEO’s
comments on any such enforcement activities. 

(ii)Back-up Right. If Partner does not bring action to prevent or abate the
Competitive Infringement within [**] days after notification thereof to or by
Partner pursuant to Section 5.4(a), then AVEO (or its Affiliate) shall have the
right, but not the obligation, to bring an appropriate action against any Third
Party engaged in such Competitive Infringement, whether direct or contributory,
at its own expense; provided, however, that AVEO shall not initiate legal action
without first conferring with Partner and considering in good faith Partner’s
reasons for not bringing any such action.

(c)Competitive Infringement of Partner Patents. For purposes of clarity, Partner
or its Affiliates shall have the sole right, but not the obligation, to enforce
the Partner Patents with respect to any Competitive Infringement in the Partner
Territory. Partner and its Affiliates shall keep AVEO reasonably informed with
respect to any such enforcement activities, and shall reasonably consider AVEO’s
comments on any such enforcement activities, including conferring with AVEO with
respect to any decision by Partner or the applicable Affiliate for not bringing
any action to prevent or abate the Competitive Infringement.

(d)Infringement Outside of the Field.  As between AVEO and Partner, AVEO or its
Affiliates shall have the sole right, but not the obligation, to enforce the
Licensed Patents with respect to any Infringement outside of the Field, provided
that AVEO shall not, and shall procure that its Affiliates, licensees, assignees
or any other party that acquires rights in the Licensed Patents from AVEO do
not, enforce any Licensed Patents outside the Field without Partner’s prior
written consent, which shall not be unreasonably withheld.  Without otherwise
limiting Partner’s ability to withhold its consent, the Parties agree that it
shall be reasonable for Partner to withhold such consent if Partner reasonably
believes that (i) such enforcement presents a risk of the loss in whole or in
part (directly or indirectly) of any of  the Licensed Patents  in the Partner
Territory and (ii) that the total worldwide Net Sales of Licensed Product in the
Partner Territory for the previous calendar year was more than $[**] .  If
Partner does consent to such enforcement action, AVEO and its Affiliates shall
keep Partner reasonably informed with respect to any such enforcement activities
to the extent reasonably likely to impact Partner’s rights in the Field.  In
situations of Infringement that is both in the Field and outside of the Field,
or that is taking place in both the Partner Territory and the AVEO Territory,
the Parties shall confer with each other and take such action in such manner as
they shall agree, provided that each Party shall have the right to make
decisions about enforcing Licensed Patents in its respective territory.

(e)KHK Right to Enforce Certain Infringements. Partner acknowledges that KHK has
certain rights (but not the obligation) under the KHK Agreement to enforce
certain Licensed Patents with respect to activities or conduct of a Third Party
in or for the Field in the

- 40 -

 

 

--------------------------------------------------------------------------------

KHK Territory or outside the Field worldwide, and that each of the Party’s
rights and obligations with respect to enforcement of Licensed Patents hereunder
shall be subject to such KHK rights. 

(f)Third Party Infringement of Joint Patents. With respect to any Third Party
Infringement of Joint Patents in the Partner Territory outside of the Field, the
Parties shall confer with each other and take such action in such manner as they
shall agree. If the Parties are unable after a reasonable period of time to
agree on how to proceed, then each Party may, at its own cost and expense,
exercise its rights as joint owner of the affected Joint Patent in accordance
with the allocation of joint ownership rights as expressed in Section 5.1.

(g)Participation of the Other Party with Respect to Infringement Suits. If a
Party brings an action against Infringement under Section 5.4(b) or Section
5.4(f), the other Party shall be entitled to separate representation in such
matter by counsel of its own choice and at its own expense, and such Party shall
cooperate fully with the Party bringing such action including by being joined as
a party plaintiff if necessary to obtain standing for such action (all at the
expense of the prosecuting Party). Partner acknowledges that KHK has the right
under the KHK Agreement to participate in any such action in accordance with the
terms thereof.

(h)Settlement.

(i)AVEO shall not settle a claim brought under Section 5.4(b) or Section 5.4(f)
involving AVEO Program Invention Patents or Joint Patents in a manner that would
limit or restrict the ability of Partner to research, develop, make, have made,
use, sell, offer for sale and import Licensed Products for use in the Field in
the Partner Territory or impair the exclusivity of Partner’s rights hereunder
without the prior written consent of Partner (which consent shall not be
unreasonably withheld, conditioned or delayed) and, if applicable, KHK.

(ii)Partner shall not settle a claim brought under Section 5.4(b), Section
5.4(c) or Section 5.4(f) involving AVEO Program Invention Patents and Joint
Patents or Partner Patents, as applicable, that would limit or restrict the
ability of AVEO to research, develop, make, have made, use, sell, offer for sale
and import Licensed Products in the AVEO Territory or for use outside of the
Field worldwide, or that would limit or restrict the ability of KHK to sell
Licensed Products in the KHK Territory or for use outside the Field worldwide,
or impair the exclusivity of KHK’s rights under the KHK Agreement, in each case
without the prior written consent of AVEO (which consent shall not be
unreasonably withheld, conditioned or delayed) and, if applicable, KHK.

(i)Allocation of Proceeds. If monetary damages are recovered from any Third
Party in an action brought by a Party under this Section 5.4, such recovery
shall be allocated as set forth below:

(i)first, to reimburse the Parties for any costs and expenses incurred by such
Parties in such litigation (including, for this purpose, a reasonable allocation
of expenses of internal counsel or other personnel acting in such capacity
(i.e., coordination of litigation matters and the like)) to the extent not
previously reimbursed and, solely to the extent required under Section 5.5(g) of
the KHK Agreement, to reimburse KHK for costs and expenses incurred by KHK in
such litigation; and

- 41 -

 

 

--------------------------------------------------------------------------------

(ii)second, with respect to actions brought by Partner under Section 5.4(b)(i)
or 5.4(f) that claims an AVEO Product Invention (as defined in the KHK
Agreement), the portion of any remaining amounts after the allocation in clause
(i) above that represents recovery for Infringement in the Partner Territory
shall be applied to KHK as follows: 

(A)the portion of any such remaining amounts that represents recovery for [**]
on any action brought under Section 5.4(b)(i) above (1) to the extent [**], with
the remaining portion of the [**] that does not represent treble or punitive
damages being allocated to AVEO and Partner in accordance with clause (iii)
below; and (2) [**] percent ([**]%) of any [**] representing [**] shall be
allocated to KHK with the remaining [**] percent ([**]%) allocated to AVEO and
Partner in accordance with clause (iii) below;

(B)the [**] on any action brought by KHK after exercising its back-up
enforcement rights under Section 6.5(b)(ii) of the KHK Agreement shall be
allocated to KHK in the same amount as under subclause (A) above;

(C)the portion of any such remaining amounts that represents recoveries in
relation to lost sales of Licensed Products in the AVEO Territory or outside of
the Field (as such term is defined in the KHK Agreement) in the Partner
Territory shall be allocated to KHK; and

(D)the portion of any such remaining amounts that represents recovery for
Infringement in an action brought with respect to any Licensed Patents that fall
within the definition of Jointly Owned Product Patents (as defined in the KHK
Agreement) or Joint Other Invention Patents (as defined in the KHK Agreement)
pursuant to Section 6.5(d) of the KHK Agreement shall be [**] percent ([**]%) to
KHK and [**] percent ([**]%) to Partner unless KHK and AVEO agree in writing to
a different allocation (which agreement AVEO shall not provide to KHK without
Partner’s agreement on such terms); and

(iii)with respect to actions brought by Partner under Section 5.4(b)(i), or
5.4(f), any remaining amounts after the allocation in clauses (i) and (ii) above
shall be allocated [**] percent ([**]%) to AVEO and [**] percent ([**]%) to
Partner ; and

(iv)with respect to actions brought by AVEO under Section 5.4(b)(ii), 5.4(d) or
5.4(f), any remaining amounts after the allocation in clause (i) above shall, as
between AVEO and Partner, be retained by AVEO.

(j)Affiliates/Sublicensees. Partner may grant to its Affiliates or Sublicensees
its rights to enforce Licensed Patents as set forth in this Section 5.4, and
vice versa  for AVEO and its Affiliates and its Other Licensees.

5.5Infringement of Third-Party Rights. If any Licensed Product manufactured,
used or sold by Partner, its Affiliates or Sublicensees for use in the Field
becomes the subject of a Third Party’s claim or assertion of Infringement of a
Patent granted by a jurisdiction within the Partner Territory, the Party first
having notice of the claim or assertion shall promptly notify the

- 42 -

 

 

--------------------------------------------------------------------------------

other Party, and the Parties shall promptly confer to consider the claim or
assertion and the appropriate course of action. Unless the Parties otherwise
agree in writing, each Party shall have the right to defend itself against a
suit that names it as a defendant, subject to the indemnification provisions of
Article 8.  Neither Party shall enter into any settlement of any claim described
in this Section 5.5 that affects the other Party’s rights or interests (or the
rights or interests of KHK under the KHK Agreement) without such other Party’s
(or KHK’s, if applicable) written consent, which consent shall not be
unreasonably withheld or delayed.  In any event, the Parties shall reasonably
assist one another and cooperate in any such litigation at the other Party’s
request and expense. 

5.6Patent Marking. Partner (or its Affiliate, Sublicensee or Distributor) shall
mark Licensed Products marketed and sold by Partner (or its Affiliate,
Sublicensee or Distributor) hereunder with appropriate Licensed Patent numbers
or indicia at AVEO’s request to the extent permitted by applicable law, in those
countries in which such notices affect recoveries of damages or equitable
remedies available with respect to infringements of patents.

5.7Patent Oppositions and Other Proceedings. If either Party desires to bring an
opposition, action for declaratory judgment, nullity action, interference,
reexamination or other attack upon the validity, title or enforceability of a
Patent owned or controlled by a Third Party that covers or may cover the
manufacture, use for the Field or sale of any Licensed Product, such Party shall
so notify the other Party. The Parties shall discuss in good faith the rationale
for, and proposed actions to be taken, with respect to such opposition or other
action.

5.8In-Licensed Patents.

(a)Partner acknowledges that:

(i)pursuant to Section 6.2(a) of the KHK Agreement, KHK shall have the first
right and responsibility for filing, prosecution and maintenance of the Listed
AVEO Patents and any other Licensed Patents that fall within the definition of
Kirin Product Invention Patents (as defined in the KHK Agreement) on a worldwide
basis, with AVEO having step-in rights on prosecution and maintenance if KHK
determines to abandon or not maintain any such Listed AVEO Patent and also under
Section 6.2(a) of the KHK Agreement AVEO has the right to inter alia review and
comment on such prosecution. In relation to such Patents in the Partner
Territory in the Field, AVEO shall provide Partner with the same rights as AVEO
has under Section 6.2(a) of the KHK Agreement (except as to the assumption of
abandoned Patents) and shall promptly pass all comments of Partner to KHK;

(ii)pursuant to Section 6.2(c) of the KHK Agreement, KHK shall have the first
right and responsibility for filing, prosecution and maintenance of any Licensed
Patents that fall within the definition of Jointly Owned Product Patents (as
defined in the KHK Agreement) in the KHK Territory, and, as between KHK and
AVEO, AVEO shall have the first right and responsibility for filing, prosecution
and maintenance of such Licensed Patents in the Partner Territory, subject to
(A) keeping the other party reasonably informed with respect to such activities,
consulting with the other party on such matters (including with respect to final
abandonment of any claims), and reasonably considering the other party’s
comments, (B) reasonable cooperation and mutual agreement on (and sharing costs
equally with respect to)

- 43 -

 

 

--------------------------------------------------------------------------------

filings that are applicable to both the KHK Territory and the Partner Territory,
and (C) the other party having the right to step-in on prosecution and
maintenance if the original prosecuting party determines to abandon or not
maintain any such Licensed Patent in the would-be-abandoning party’s territory; 

(iii)pursuant to Section 6.2(d) of the KHK Agreement, KHK and AVEO have agreed
to confer and agree upon which party shall prosecute and/or maintain any Joint
Other Invention Patent (as defined in the KHK Agreement). AVEO shall not
undertake such conference or agreement with KHK with respect to any Licensed
Patent without the Parties’ mutual agreement (which agreement shall not be
unreasonably withheld, conditioned or delayed by either Party);

(iv)if AVEO or Partner, as applicable, does not bring action to prevent or abate
Competitive Infringement of any Licensed Patents within [**] days (or [**] days
in the case of an action brought under the Hatch-Waxman Act or any ex-U.S.
equivalent of the Hatch-Waxman Act) after notification thereof to or by such
Party pursuant to Section 5.4(a) above, then KHK shall have a back-up right
under Section 6.5(b)(ii) of the KHK Agreement to bring, at its own expense, an
appropriate action in the Partner Territory against any person or entity engaged
in any such Competitive Infringement directly or contributorily. The Parties
acknowledge that KHK has agreed under the KHK Agreement not to initiate legal
action without first conferring with AVEO (and AVEO shall not undertake such
conference without Partner to the extent related to any Competitive Infringement
in the Partner Territory, unless otherwise mutually agreed by the Parties) and
considering in good faith AVEO’s (and Partner’s, if applicable) reasons for not
bringing any such action;

(v)KHK shall have the sole right under Section 6.5(b)(iii) of the KHK Agreement
to enforce the Listed AVEO Patents and Licensed Patents that fall within the
definition of Kirin Product Invention Patents (as defined in the KHK Agreement)
and/or Jointly Owned Product Patents (as defined in the KHK Agreement) with
respect to activities or conduct of a Third Party in or for the Field in the KHK
Territory or outside the Field (as defined in the KHK Agreement) worldwide;

(vi)KHK shall have the exclusive right under Section 6.5(c) of the KHK Agreement
to prevent or abate any Infringement of any Listed AVEO Patents or Licensed
Patents that fall within the definition of Kirin Product Invention Patents (as
defined in the KHK Agreement) anywhere in the world (including in the Partner
Territory) other than Competitive Infringement in the Partner Territory or
Infringement in the AVEO Territory resulting from activities or conduct of a
Third Party in the KHK Territory that compete with, or are expected to compete
with, or otherwise materially affect the market for, Licensed Products in the
AVEO Territory. In such event, the Parties acknowledge that KHK has agreed to
notify AVEO of such Infringement (in which event, AVEO shall notify Partner) and
to keep AVEO reasonably informed with respect to the disposition of any action
taken in connection therewith (in which event, AVEO shall pass along such
information to Partner);

(vii)With respect to any Third Party Infringement of any Licensed Patents that
fall within the definition of Jointly Owned Product Patents (as defined in the
KHK Agreement) anywhere in the world (including in the Partner Territory) other
than a Competitive

- 44 -

 

 

--------------------------------------------------------------------------------

Infringement in the Partner Territory or an Infringement in the KHK Territory
that competes with, or is expected to compete with, or otherwise materially
affect the market for, Licensed Products in the KHK Territory, AVEO (and
Partner, with respect to any Competitive Infringement in the Partner Territory)
shall confer with KHK pursuant to Section 6.5(d) of the KHK Agreement and take
such action in such manner as all parties agree. If the parties are unable after
a reasonable period of time to agree on how to proceed, then KHK and AVEO may
exercise their rights as joint owners of the affected Licensed Patent in
accordance with the allocation of joint ownership rights as expressed in Section
6.1 of the KHK Agreement; and 

(viii)Pursuant to Section 6.5(e) of the KHK Agreement, if either AVEO or Partner
brings an action against Infringement related to any of the Licensed Patents
under Section 5.4 above for which KHK has back-up enforcement rights, the
Parties acknowledge that KHK shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense.

(b)Subject to Section 3.7, without limiting the generality of clause (a) above,
if there are at any time any Licensed Patents that are in-licensed by AVEO
instead of owned by AVEO (or any AVEO Affiliate) and that are made known to
Partner by AVEO in writing, then Sections 5.2, 5.3 and 5.4 shall apply to the
prosecution or enforcement of such Patents, as the case may be, in the same way
as if they were Licensed Patents owned by AVEO, to the full extent AVEO has
prosecution and enforcement rights under the agreement by which AVEO received
its license rights to such Patents that are in-licensed by AVEO instead of owned
by AVEO (or any AVEO Affiliate), and subject to the rights of the Third Party
licensor under such agreement.

(c)If there are at any time any Partner Patents that are in-licensed by Partner
instead of owned by Partner (or a Partner Affiliate) and that are made known to
AVEO by Partner in writing, then Sections 5.2, 5.3 and 5.4 shall apply to the
prosecution and enforcement of such Patents, as the case may be, in the same way
as if they were Partner Patents owned by Partner, to the full extent Partner has
prosecution and enforcement rights under the agreement by which Partner received
its license rights to such Partner Patents that are in-licensed by Partner
instead of owned by Partner (or an Partner Affiliate), and subject to the rights
of the Third Party licensor under such agreement.

5.9Trademarks.

(a)Trademark Cross License. Partner may select and own one or more trademarks of
its choice for the packaging, promotion, marketing and sale of the Licensed
Products in the Partner Territory.Each of the Parties agrees to grant to the
other Party an exclusive, fully paid-up, royalty-free, sublicenseable license to
use the granting Party’s trademark(s) for packaging, promotion, marketing and
sale of the Licensed Products (or AVEO’s products in the AVEO Territory) in each
Party’s respective territory; provided, however, (i) the good will associated
with each trademark shall remain with the granting Party, (ii) the granting
Party shall have the right to review in advance and consent (such consent not to
be unreasonably withheld or delayed) to each proposed use of the granting
Party’s trademark by the other Party, and (iii) each Party agrees that it will
not use the granting Party’s trademarks in a manner that

- 45 -

 

 

--------------------------------------------------------------------------------

may harm the goodwill or reputation of the granting Party in relation to the
Licensed Product or otherwise. 

(b)Compensation.  Each of the Parties agrees to reimburse the granting Party for
all costs of filing, obtaining and maintaining registration of the trademarks in
the grantee Party’s territory.

(c)Termination.  Upon the expiration or termination of this Agreement, each
Party shall immediately discontinue (except for a reasonable period not to
exceed 180 days to sell existing inventory) all use of the other Party’s
trademarks at no cost whatsoever to the granting Party, and each Party shall
immediately return to the granting Party all material relating to the granting
Party’s trademarks.

ARTICLE 6.
CONFIDENTIALITY

6.1Core Confidential Information.  Each Party shall, and shall cause its
Affiliates and contractors and their respective officers, directors, employees
and agents to, keep confidential, and not publish or otherwise disclose, and not
use directly or indirectly for any purpose, any confidential and proprietary
information of such Party relating to any Licensed Compounds or Licensed
Products (the “Core Information”); except to the extent (i) the Core Information
is in the public domain through no fault of such Party, its Affiliates or any of
their respective officers, directors, employees or agents, (ii) such disclosure
or use would be expressly permitted under Section 6.3 as if such information was
Confidential Information, (iii) such information is of the type customarily
disclosed in the ordinary course of business, including in scientific journals
or in scientific, industry or investor meetings, and such disclosure would not
materially and adversely affect the rights of the other Party under this
Agreement, or (iv) such disclosure or use is otherwise expressly permitted by
the terms of this Agreement.  For clarification, the disclosure by AVEO to
Partner or by Partner to AVEO of Core Information shall not cause such
information to cease to be subject to the provisions of this Section 6.  In the
event this Agreement is terminated in its entirety this Section 6.1 shall have
no continuing force or effect and Core Information shall be deemed to be
Confidential Information of AVEO or Partner, as applicable, for purposes of the
surviving provisions of this Agreement.

6.2Treatment of Confidential Information. The Parties agree that during the
Term, and for a period of five (5) years after the Term expires in the last
country in which it expires or is terminated, a Party receiving Confidential
Information of the other Party shall (a) maintain in confidence such
Confidential Information to the same extent such Party maintains its own most
highly confidential proprietary information (but at a minimum each Party shall
use Commercially Reasonable Efforts), (b) not disclose such Confidential
Information to any Third Party without prior written consent of the other Party,
and (c) not use such Confidential Information for any purpose except those
permitted by this Agreement or the KHK Agreement.

6.3Authorized Disclosure. Notwithstanding Section 6.1 or Section 6.2, a Party
may disclose Confidential Information of the other Party to the extent such
disclosure is reasonably necessary in the following instances:

- 46 -

 

 

--------------------------------------------------------------------------------

(a)filing for, prosecuting or maintaining Patents; 

(b)regulatory filings;

(c)prosecuting or defending litigation;

(d)complying with applicable governmental regulations and/or submitting
information to tax or other governmental authorities, provided that if the
receiving Party is required by law to make any public disclosures of
Confidential Information of the disclosing Party, to the extent it may legally
do so, it will give reasonable advance notice to the disclosing Party of such
disclosure and will use its reasonable efforts to secure confidential treatment
of Confidential Information prior to its disclosure (whether through protective
orders or otherwise);

(e)to (i) its Affiliates, and to prospective and actual licensees, sublicensees,
employees, consultants, agents, accountants, lawyers, advisors and investors,
and (ii) others in order to (and solely to the extent required to) exercise such
Party’s rights or fulfill its obligations under this Agreement and the KHK
Agreement (including commercialization and/or sublicensing of Licensed Patents,
Licensed Know-How or Licensed Products) on a need to know basis, each of whom in
(i) and (ii) prior to disclosure must be bound by similar obligations of
confidentiality and non-use substantially equivalent in scope to those set forth
in this Article 6 and that are of reasonable duration in view of the
circumstances of the disclosure; and

(f)to the extent mutually agreed to in writing by the Parties.

6.4Termination of Prior Agreements. This Agreement supersedes the Prior
Agreement. All information exchanged between the Parties under or otherwise
subject to the Prior Agreement shall be deemed Confidential Information (in
accordance with and to the extent set forth in the definition of such term in
Article 1), and shall be subject to the terms of this Article 6.

6.5Publicity.

(a)The Parties have agreed to issue a joint press release in the form and with
the content set forth in Exhibit D for the initial public announcement of the
execution of this Agreement. Any other publication, news release or other public
announcement regarding the execution or terms of this Agreement, shall first be
reviewed and approved by both Parties, which approval shall not be unreasonably
withheld, conditioned or delayed.

(b)In addition, Partner shall notify AVEO in advance of any public announcement
regarding Licensed Products’ performance and achievements hereunder.  AVEO shall
have the right to review and comment upon such public announcement and Partner
agrees to reasonably consider AVEO’s comments.

(c)The terms of this Agreement shall be treated as Confidential Information of
both Parties.

(i)Such terms may be disclosed by a Party to individuals or entities covered by
Section 6.3(e)(i) (but not Section 6.3(e)(ii), except for KHK) above, each of
whom

- 47 -

 

 

--------------------------------------------------------------------------------

prior to disclosure must be bound by similar obligations of confidentiality and
non-use substantially equivalent in scope to those set forth in this Article 6. 

(ii)Disclosure of the terms of this Agreement (but not other Confidential
Information received from the other Party) may also be made, to actual or
potential bankers, lenders, and investors of the disclosing Party, who are bound
to obligations of confidentiality and non-use substantially equivalent in scope
to those set forth in this Article 6; provided, however, that Partner shall not
be permitted to disclose the terms of the KHK Agreement.

(iii)In addition, if AVEO is legally required to file a copy of this Agreement
with the U.S. Securities and Exchange Commission (“SEC”) in connection with such
Party’s regular reporting obligations as a public company, AVEO shall attempt to
obtain confidential treatment of economic and trade secret information for which
such treatment is reasonably available in accordance with applicable laws and
regulations and SEC practice.

(iv)The Parties acknowledge that AVEO is required under Section 7.4 of the KHK
Agreement to obtain KHK’s prior approval (not to be unreasonably withheld,
conditioned or delayed) with respect to any publication, news release or public
announcement regarding the terms of the KHK Agreement, to use good faith efforts
to notify KHK in advance of any significant public announcement regarding
Licensed Products’ performance and achievement and, if either Party is required
to file a copy of this Agreement with the SEC, to provide KHK, at least thirty
(30) days in advance of such filing, with a draft set of redactions to this
Agreement (as it relates to the KHK Agreement) for which any confidential
treatment will be sought, and to incorporate KHK’s comments as to additional
terms KHK would like to see redacted, and seek confidential treatment for such
additional terms (except only in the limited circumstances where confidential
treatment is manifestly unavailable). Partner shall reasonably cooperate with
AVEO with respect to AVEO’s efforts to comply with the foregoing obligations to
KHK under the KHK Agreement.

6.6Publications. The Parties acknowledge that AVEO is required under Section 7.5
of the KHK Agreement to provide KHK with an opportunity to review any proposed
abstracts, manuscripts or scientific presentations (including verbal
presentations) which relate to development or commercialization activities for
any Licensed Product, at least thirty (30) days prior to their intended
submission for publication, and to not submit any such abstract or manuscript
for publication until KHK is given a reasonable period of time to secure patent
protection for any material in such publication which it believes to be
patentable.  Partner shall reasonably cooperate with AVEO with respect to AVEO’s
efforts to comply with the foregoing obligation to KHK under the KHK Agreement.

ARTICLE 7.
REPRESENTATIONS AND WARRANTIES

7.1General Representations and Warranties. Each Party represents, warrants and
covenants to the other that:

- 48 -

 

 

--------------------------------------------------------------------------------

(a)It is duly organized and validly existing under the laws of its state or
country of incorporation, and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof. 

(b)It is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has and have been duly authorized to do so by all requisite corporate
action.

(c)This Agreement is legally binding upon it and enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material law
or regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

(d)It has not granted, and shall not grant during the Term of the Agreement, any
right to any Third Party which would conflict with the rights granted to the
other Party hereunder. It has (or shall have at the time performance is due)
maintained and shall maintain and keep in full force and effect all agreements
necessary to perform its obligations hereunder.

(e)It is not aware of any action, suit or inquiry or investigation instituted by
any governmental agency which questions or threatens the validity of this
Agreement.

7.2AVEO’s Warranties. AVEO represents and warrants to Partner that, as of the
Effective Date:

(a)It has supplied Partner with a true, correct and complete copy of the KHK
Agreement and the Pharmstandard Agreement and Ophthotech Agreement.

(b)The KHK Agreement is in full force and effect and is legally binding upon
AVEO and KHK.

(c)To AVEO’s Knowledge, KHK does not have cause to terminate the KHK Agreement
and AVEO is not in default under any material provision of the KHK Agreement.

(d)The Listed AVEO Patents are owned or Controlled solely and exclusively by
AVEO in the Field, free and clear of any liens, charges and encumbrances, and
AVEO has the right to grant to Partner the rights and licenses set forth
hereunder.

(e)Except as may be provided in the KHK Agreement, Ophthotech Agreement and the
Pharmstandard Agreement, neither AVEO nor its Affiliates, nor to AVEO’s
Knowledge KHK or its Affiliates, has granted expressly or otherwise any
assignment, license or other extension of right, covenant not to sue or other
similar interest or benefit, exclusive or otherwise, to, under or in the
Licensed Patents or the Licensed Know-How with respect to the Licensed Compound
and or the Licensed Products in the Field for the Partner Territory, and no
Third Party other than KHK has retained any right or other similar interest or
benefit, exclusive or otherwise to under or in the Licensed Patents in the Field
in the Partner Territory,

- 49 -

 

 

--------------------------------------------------------------------------------

(f)The Listed AVEO Patents set out on Exhibit B is a complete and accurate list
of all Patents Controlled by AVEO anywhere in the Partner Territory that claim
the composition of the Licensed Compound, the current Licensed Product
formulation, any method that is specific to manufacturing the Licensed Compound
or currently used by or on behalf of AVEO or its Affiliates to manufacture the
Licensed Compound or the use of the Licensed Compound in the Field or that are
otherwise necessary or required for Partner to fully exercise its rights under
this Agreement. 

(g)To AVEO’s Knowledge, prior to the Effective Date, the Licensed Patents are
being diligently procured from the respective patent offices in accordance with
applicable law and the Licensed Patents have been filed and maintained properly
and correctly and all applicable fees have been paid on or before the due date
for payment.

(h)Neither AVEO nor its Affiliates nor, to AVEO’s Knowledge, KHK, has received
any written notice of any claim, and does not know of any grounds for such a
claim, that any Patent or trade secret right owned or controlled by a Third
Party would be infringed or misappropriated by the use, sale, offer for sale or
importation of Licensed Compounds or Licensed Products as contemplated by this
Agreement.

(i)Neither AVEO nor its Affiliates, or to AVEO’s Knowledge KHK nor its
Affiliates, is aware of the existence of any documentation or publication or
conduct by or on behalf of KHK or AVEO or their Affiliates that would bring into
question the validity or enforceability of the Listed AVEO Patents.

(j)To AVEO’s Knowledge, (i) no proceeding is pending or threatened that
challenges AVEO’s or KHK’s ownership or Control, as applicable, of the Licensed
Patents, and (ii) the Licensed Patents are not subject to any pending or
threatened re-examination, opposition, interference or litigation proceedings,
and AVEO does not know of any grounds for any such foregoing proceedings.

(k)To AVEO’s Knowledge, apart from those companies selling the Licensed Compound
for research use, the Licensed Technology is not being infringed or
misappropriated by any Third Party..

(l)Other than matters which have been disclosed in AVEO’s filings with the
United States Securities and Exchange Commission, there is no action, claim,
demand, suit, proceeding, arbitration, grievance, citation, summons, or subpoena
of any nature (civil, criminal, regulatory or otherwise), in law or in equity,
pending or, to AVEO’s Knowledge, threatened, or any grounds for any, against
AVEO or its Affiliates relating to the Licensed Patents, the Licensed Know-How
or the transaction contemplated by this Agreement.

(m)Other than payments to AVEO’s Third Party contractors in connection with
Section 1.49 of this Agreement, none of the Licensed Patents Controlled by AVEO
at the Effective Date or the Licensed Know-How require the payment of
consideration by AVEO or its Affiliates, or by Partner or its Affiliates, to any
Third Party (excluding KHK) in connection with the grant of rights to Partner
and its Affiliates under this Agreement, or the exercise of such rights by
Partner or its Affiliates.

- 50 -

 

 

--------------------------------------------------------------------------------

(n)To AVEO’s Knowledge, each of the Listed AVEO Patents properly identifies each
and every inventor of the claims thereof as determined in accordance with the
laws of the jurisdiction in which such Listed AVEO Patent is issued or such
application is pending. 

(o)To AVEO’s Knowledge, each person who has or has had any rights in or to any
Listed AVEO Patents has assigned and has executed an agreement assigning its
entire right, title and interest in and to such Listed AVEO Patents to AVEO or
KHK as appropriate.  To AVEO’s Knowledge, no current officer, employee, agent or
consultant of AVEO or any of its Affiliates or KHK or any of its Affiliates is
in violation of any term of any assignment or other agreement regarding the
protection of Licensed Patents.

(p)To AVEO’s Knowledge, the inventions claimed or covered by the Listed AVEO
Patents (a) were not conceived, discovered, developed or otherwise made in
connection with any research activities funded, in whole or in part, by the
federal government of the United States or any agency thereof and (b) are not a
“subject invention” as that term is described in 35 U.S.C. Section 201(e) and
(c) are not otherwise subject to the provisions of the Patent and Trademark Law
Amendments Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as
amended, as well as any regulations promulgated pursuant thereto, including in
37 C.F.R. Part 401.

(q)AVEO has made (or will make as provided in this Agreement) available to
Partner all Regulatory Documentation and Licensed Know-How listed in Exhibit C
in its possession or Control related to the Licensed Compound or the Licensed
Products.  All such Regulatory Documentation is (and if made available after the
Effective Date, will be) true, complete and correct.

(r)[Intentionally omitted].

(s)Neither AVEO nor  to AVEO’s Knowledge any licensee (including KHK), nor any
of its or their respective officers or employees has (a) committed  (or after
the Effective Date, will commit) an act, (b) made (or after the Effective Date,
will make) a statement or (c) failed (or after the Effective Date, will fail) to
act or make a statement that, in any case ((a), (b) and (c)), that (i) would be
or create an untrue statement of material fact or fraudulent statement to the
FDA or any other Regulatory Authority with respect to the development of the
Licensed Compound or the Licensed Products or (ii) could reasonably be expected
to provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any analogous
laws or policies in the Partner Territory, with respect the exploitation of the
Licensed Compound or the Licensed Products.

(t)AVEO and to AVEO’s Knowledge, KHK and AVEO’s Other Licensees, have conducted,
all exploitation of the Licensed Compound and the Licensed Products, and the
Regulatory Documentation has been prepared and maintained, in accordance with
applicable good laboratory and clinical practice and law.

- 51 -

 

 

--------------------------------------------------------------------------------

(u)True, complete and correct copies (as of the Effective Date) of all material
adverse information with respect to the safety and efficacy of the Licensed
Compound known to AVEO have been provided to Partner at least two (2) days prior
to the Effective Date. 

(v)To AVEO’s Knowledge, the representations and warranties of AVEO in this
Agreement and the information, documents and materials furnished to Partner in
connection with its period of diligence prior to the Effective Date, do not,
taken as a whole and in light of the nature of such information, documents and
materials and taking into consideration the  information that Partner has
learned prior to the Effective Date during its diligence process, (a) contain
any untrue statement of a material fact or (b) omit to state any material fact
necessary to make the statements or facts contained therein, in light of the
circumstances of Partner’s decision to enter into this Agreement, not
misleading.

(w)To AVEO’s Knowledge (which for clarity shall not require any additional
investigation by AVEO’s external intellectual property counsel) the license
grant of the Licensed Technology to Partner pursuant to the terms of this
Agreement provides Partner with all intellectual property rights necessary to
manufacture and exploit the Licensed Compound for the RCC Indication in the
Field in the Partner Territory.

7.3AVEO’s Covenants.

(a)Except for the development and manufacture of Licensed Products pursuant to,
and in accordance with, the terms and conditions set forth in Sections 3.3(e)(i)
and 3.5 of this Agreement, during the Term neither AVEO nor any of its
Affiliates (i) shall develop or commercialize any Competing Product in the
Partner Territory, (ii) shall collaborate with any Third Party, shall grant to
any Third Party the right, or shall engage in activities on behalf of any Third
Party, to develop or commercialize any Competing Product, in each case in the
Partner Territory or (iii) shall grant to any Third Party any license or other
right under any Licensed Technology to develop or commercialize any Competing
Product in the Partner Territory.

(b)AVEO agrees that any amendments to the KHK Agreement that adversely affect
Partner’s rights or obligations under this Agreement shall be agreed by AVEO
only with the prior written consent of Partner, not to be unreasonably withheld
or delayed.

7.4Partner’s Warranties and Covenants.

(a)Except for the development and commercialization of Licensed Products
pursuant to, and in accordance with, the terms and conditions set forth in this
Agreement, during the Term neither Partner nor any of its Affiliates (i) shall
develop or commercialize any Competing Product in the Partner Territory or the
AVEO Territory, (ii) shall collaborate with any Third Party, shall grant to any
Third Party the right, or shall engage in activities on behalf of any Third
Party, to develop or commercialize any Competing Product, in each case in the
Partner Territory or the AVEO Territory, or (iii) shall grant to any Third Party
any license or other right under any Licensed Technology to develop or
commercialize any Competing Product in the Partner Territory or the AVEO
Territory.

- 52 -

 

 

--------------------------------------------------------------------------------

(b)Partner represents and warrants to AVEO that as of the Effective Date it does
not have any VEGF Receptor Inhibitor at any stage of development or
commercialization for the diagnosis, prevention or treatment of any form of
cancer.  Partner further covenants and agrees, that in case it or an Affiliate
or Sublicensee proposes to develop or commercialize any VEGF Receptor Inhibitor
in the Field in the Partner Territory, Partner shall: 

(i)provide an overall clinical development plan for the Licensed Compound (if
Partner is conducting any development) (at the same level of detail as the AVEO
Overall Clinical Development Plan as defined in the KHK Agreement) to AVEO;

(ii)to exert at least Commercially Reasonable Efforts to develop and
commercialize Licensed Products (without any lowering of such standard on
account of any other VEGF Receptor Inhibitor);

(iii)to exert efforts on Licensed Products at least as great as any other VEGF
Receptor Inhibitor, taking into account all relevant factors such as the
relative stage of development of the products, unique development issues related
to each of the products, and potential uses for the products;

(iv)Promptly (within no more than [**] days after requested by KHK) meet with
the KHK Development Committee (as defined in the KHK Agreement) and AVEO through
a representative of the Partner at the level of at least Vice President or
above.

(c)Partner represents, warrants and covenants that in the course of the
development of Licensed Products, it shall not during the Term use, any employee
or consultant who has been debarred by the applicable Regulatory Authorities,
or, to the best of Partner’s knowledge, who was or is the subject of debarment
proceedings by the applicable Regulatory Authorities.  Partner further covenants
that Partner and its Sublicensees, and their respective officers, agents and
employees, will not commit or fail to commit any act, or make or fail to make
any statement that would be or create an untrue statement of material fact or
fraudulent statement to any Regulatory Authority with respect to the development
or commercialization of the Licensed Compound or the Licensed Products or could
reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery and Illegal
Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any
amendments thereto or any analogous laws or policies in the Partner Territory,
with respect the exploitation of the Licensed Compound or the Licensed Products.

7.5Disclaimer Concerning Technology. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE PATENTS AND KNOW-HOW PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the generality of the foregoing, each Party expressly does not warrant
(a) the success of activities performed pursuant to this Agreement or (b) the

- 53 -

 

 

--------------------------------------------------------------------------------

safety, efficacy or usefulness for any purpose of the Patents or Know-How it
provides under this Agreement or the subject matter of them. 

ARTICLE 8.
INDEMNIFICATION

8.1Indemnification by Partner.

(a)Partner shall indemnify, hold harmless and defend AVEO and each of its
Affiliates, all of their respective officers, directors, employees and agents,
and each of their respective successors, heirs and assigns (collectively, the
“AVEO Indemnitees”) from and against any and all losses, damages, liabilities,
judgments, fines, amounts paid in settlement, expenses and costs of defense
(including reasonable attorneys’ fees and witness fees) (collectively, “Losses”)
resulting from any demand, claim, action or proceeding brought or initiated by a
Third Party (each, a “Third-Party Claim”) against any AVEO Indemnitees(s) to the
extent that such Third-Party Claim arises out of:

(i)the breach or alleged breach of any representation, warranty or covenant by
Partner in Article 7 of this Agreement;

(ii)any breach of any term of this Agreement by a Partner Indemnitee;

(iii)the negligence or willful misconduct of any Partner Indemnitee (defined in
Section 8.2); or

(iv)the research, development, manufacture, storage, handling, use, sale, offer
for sale or importation of Licensed Products by or for the Partner Indemnitees,
provided that such Third Party Claim results from negligence or willful
misconduct of Partner Indemnitees;

provided in each case that (x) the AVEO Indemnitees comply with the procedure
set forth in Section 8.3; and (y) such indemnity shall not apply to the extent
AVEO has an indemnification obligation pursuant to Section 8.2 for such Loss or
such Loss was caused by a breach of any term of this Agreement by any AVEO
Indemnitee. Partner shall require equivalent indemnification of the AVEO
Indemnitees as in clause (iii) of the foregoing sentence from each Sublicensee
as to such Sublicensee’s activities described in such clause (iii).

(b)Partner shall indemnify, hold harmless and defend KHK, KHK’s Affiliates,
KHK’s and its Affiliates’ sublicensees and all of the respective officers,
directors, employees and agents of each of the foregoing entities (collectively,
the “KHK Indemnitees”) from and against any and all Losses resulting from any
Third-Party Claim against any KHK Indemnitees(s) to the extent that such
Third-Party Claim arises out of the research, development, manufacture, storage,
handling, use, sale, offer for sale or importation of Licensed Compounds or
Licensed Products; provided that (i) the KHK Indemnitees comply with the
procedure set forth in Section 8.3 of the KHK Agreement; and (ii) such indemnity
shall not apply to the extent KHK has an indemnification obligation pursuant to
Section 9.2 of the KHK Agreement for such Loss.

- 54 -

 

 

--------------------------------------------------------------------------------

8.2Indemnification by AVEO. 

(a)AVEO shall indemnify, hold harmless and defend Partner, Partner’s Affiliates,
Partner’s and its Affiliates’ Sublicensees and all of the respective officers,
directors, employees and agents of each of the foregoing entities (collectively,
the “Partner Indemnitees”) from and against any and all Losses resulting from
any Third-Party Claim against them to the extent that such Third-Party Claim
arises out of:

(i)the breach or alleged breach of any representation, warranty or covenant by
AVEO in Article 7 of this Agreement; or

(ii)any breach of any term of this Agreement by an AVEO Indemnitee; or

(iii)the negligence or willful misconduct of any AVEO Indemnitee;

provided in each case that (y) the Partner Indemnitees comply with the procedure
set forth in Section 8.3; and (z) such indemnity shall not apply to the extent
Partner has an indemnification obligation pursuant to Section 8.1 for such Loss
or such Loss was caused by a breach of any term of this Agreement by any Partner
Indemnitee.

(b)In addition, the Parties acknowledge that, pursuant to Section 9.2 of the KHK
Agreement, KHK has agreed to indemnify, hold harmless and defend AVEO and its
sublicensees and all of the respective officers, directors, employees and agents
of the foregoing entities from and against any and all Losses resulting from any
Third-Party Claim against AVEO or its sublicensees to the extent that such
Third-Party Claim arises out of:

(i)the breach or alleged breach of any representation, warranty or covenant by
KHK in Article 8 of the KHK Agreement; or

(ii)the negligence or willful misconduct of any Kirin Indemnitee (as defined in
the KHK Agreement);

provided in each case that (x) AVEO and the applicable sublicensee(s) comply
with the procedure set forth in Section 9.3 of the KHK Agreement, and (y) such
indemnity shall not apply to the extent that AVEO has an indemnification
obligation to KHK for such Loss pursuant to Section 9.1 of the KHK Agreement.

(c)If Partner, as a sublicensee of AVEO, seeks to be indemnified by KHK with
respect to a Third-Party Claim as set forth in Section 8.2(b) above and pursuant
to Section 9.2 of the KHK Agreement (“Partner Third-Party Claim”), Partner shall
promptly notify AVEO thereof and, in order to ensure compliance with the
procedure set forth in Section 9.3 of the KHK Agreement, each Party shall comply
with the procedures set forth below:

(i)To the extent that AVEO receives prompt notice from Partner of any Partner
Third-Party Claim, AVEO shall provide KHK with prompt notice of such Partner
Third-Party Claim giving rise to KHK’s indemnification obligation pursuant to
Section 9.2 of the KHK Agreement and the exclusive ability to defend (with the
reasonable cooperation of AVEO

- 55 -

 

 

--------------------------------------------------------------------------------

and Partner, at KHK’s expense on a pass-through basis) or settle any such claim.
The Parties acknowledge that, pursuant to Section 9.3 of the KHK Agreement, KHK
has agreed not to enter into any settlement for damages other than monetary
damages without AVEO’s written consent (which consent shall not be given by AVEO
unless and until the Parties mutually agree to do so, such agreement not to be
unreasonably withheld, delayed or conditioned by either Party). 

(ii)The Parties acknowledge that, pursuant to Section 9.3 of the KHK Agreement,
AVEO has the right to participate in the defense of any claim or suit that has
been assumed by KHK under Section 9.2 of the KHK Agreement. If requested by
Partner, AVEO shall use its reasonable efforts to obtain KHK’s consent to
Partner’s participation, along with AVEO, in the defense of any claim or suit
with respect to any Partner Third-Party Claim that has been assumed by KHK under
Section 9.2 of the KHK Agreement; it being understood that any participation by
Partner in such suit or claim shall be conducted at Partner’s own expense and
with counsel of Partner’s own choice

(iii)The Parties acknowledge that, pursuant to Section 9.3 of the KHK Agreement,
if AVEO and KHK cannot agree as to the application of Section 9.1 or Section 9.2
of the KHK Agreement as to any particular Partner Third-Party Claim (which
agreement shall not be given or withheld by AVEO unless and until the Parties
mutually agree to do so, such agreement not to be unreasonably withheld, delayed
or conditioned by either Party), AVEO and KHK may conduct separate defenses of
such Partner Third-Party Claim. In such case, as between AVEO and Partner, AVEO
shall have the exclusive right to assume the defense of such Partner Third-Party
Claim, including any settlement thereof (provided that AVEO shall not enter into
any settlement for damages other than monetary damages without Partner’s written
consent, which shall not be unreasonably withheld, delayed or conditioned), and
Partner shall have the right to participate in such defense, at Partner’s own
expense and using counsel of Partner’s own choice. The Parties acknowledge that
AVEO reserves the right, and shall use its best efforts, to claim indemnity from
KHK in accordance with Section 9.2 of the KHK Agreement upon resolution of the
underlying Partner Third-Party Claim.

8.3Procedure. To be eligible for its AVEO Indemnitees or Partner Indemnitees (as
applicable) to be indemnified hereunder, a Party shall provide the indemnifying
Party with prompt notice of the Third-Party Claim giving rise to the
indemnification obligation pursuant to this Article 8 and the exclusive ability
to defend (with the reasonable cooperation of the indemnified Party, at the
defending Party’s expense on a pass-through basis) or settle any such claim;
provided, however, that the indemnifying Party shall not enter into any
settlement other than by the payment of monetary damages without the indemnified
Party’s written consent, such consent not to be unreasonably withheld, delayed
or conditioned. The indemnified Party shall have the right to participate, at
its own expense and with counsel of its choice, in the defense of any claim or
suit that has been assumed by the indemnifying Party. If the Parties cannot
agree as to the application of Sections 8.1 and 8.2 to any particular Third
Party Claim, the Parties may conduct separate defenses of such Third Party
Claim. Each Party reserves the right to claim indemnity from the other in
accordance with Sections 8.1 and 8.2 above upon resolution of the underlying
claim, notwithstanding the provisions of this Section 8.3 requiring the
indemnified Party to tender to the indemnifying Party the exclusive ability to
defend such claim or suit.

- 56 -

 

 

--------------------------------------------------------------------------------

8.4Insurance.  Partner shall procure and maintain insurance or self- insurance,
including product liability insurance, adequate to cover its obligations
hereunder and which are consistent with normal business practices of prudent
companies similarly situated, at all times during which any Licensed Product is
being clinically tested in human subjects or commercially distributed or sold by
or on behalf of Partner. At a minimum, prior to the first Marketing Approval of
a Licensed Product in the Partner Territory, Partner shall be insured for [**]
Dollars ($[**]) to cover its obligations under this Agreement. After receipt of
such Marketing Approval, Partner shall be insured for a minimum of [**] Dollars
($[**]) to cover its obligations under this Agreement. It is understood that
such insurance or self-insurance shall not be construed to create a limit of
Partner’s liability with respect to its indemnification obligations under this
Article 8. Partner shall provide AVEO with written evidence of such insurance or
self-insurance upon request. Partner shall provide AVEO with written notice at
least thirty (30) days prior to the cancellation, non-renewal or material change
in such insurance or self-insurance which materially adversely affects the
rights of AVEO hereunder. 

8.5Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO
INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 8 OR IN RESPECT OF A BREACH OF
ARTICLE 6, NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES AND LICENSEES (INCLUDING
SUBLICENSEES AND OTHER LICENSEES) SHALL BE LIABLE FOR SPECIAL, INCIDENTAL,
EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE.

ARTICLE 9.
TERM AND TERMINATION

9.1Term. This Agreement shall become effective on the Effective Date and, unless
it is earlier terminated pursuant to this Article 9, shall continue on a
Licensed Product-by-Licensed Product and country by country basis in the Partner
Territory until the expiration of the Royalty Term in a country (the “Term”), at
which time Partner shall have an irrevocable, perpetual, fully paid-up, fully
sublicensable, exclusive license to the Licensed Technology in respect of such
Licensed Product in such country.

9.2Termination for Breach.

(a)Notice. If either Party believes that the other is in material breach of this
Agreement, then the non-breaching Party may deliver written notice of such
breach to the other Party.  To be an effective notice under this Section 9.2(a),
the written notice must (i) explicitly reference this Section 9.2, and (ii)
explicitly state that if the breach is not cured, the notifying Party will have
the right to terminate this Agreement as follows: in the event of a material
breach of this Agreement, the non-breaching Party shall have the right to
terminate this Agreement in its entirety (if the breach is material to the
Agreement as a whole) or, if the breach is material to the Agreement in a
Partner Region, with respect to such Partner Region (according to where the
breach occurs). The allegedly breaching Party shall have ninety (90) days from
receipt of such notice to cure such breach; provided that the cure period shall
be thirty (30) days for breaches involving nonpayment of any amount due
hereunder.

- 57 -

 

 

--------------------------------------------------------------------------------

(b)Failure to Cure. If the Party receiving notice of breach fails to cure such
breach within such ninety (90) day period (or thirty (30) day period in the case
of non-payment breaches), the Party originally delivering the notice may
terminate this Agreement effective immediately upon delivery of a second written
notice to the allegedly breaching Party. Notwithstanding the foregoing:  (a)
except in the event the basis of the alleged material breach is a failure to
make payment(s) under this Agreement, such ninety (90)-day cure period shall be
extended for an additional ninety (90) days or such longer period as is
reasonably required to cure such breach if the breaching Party is employing
ongoing, good faith efforts to cure such alleged material breach; (b) in the
event the basis of the alleged material breach is a failure to make payment(s)
under this Agreement and the alleged breaching Party (i) notifies the
non-breaching Party, during such thirty (30)-day cure period, of a bona fide
dispute regarding whether such payment(s) are due and (ii) pays the undisputed
portion of such payment(s) on or before providing such notice, such thirty
(30)-day cure period shall be tolled pending resolution of such dispute pursuant
to Section 10, and in the event the dispute is finally resolved against the
Party allegedly in material breach, the applicable cure period shall commence
upon such final resolution; and (c) in the event the basis of the alleged
material breach is other than a failure to make payment(s) under this Agreement
and the alleged breaching Party notifies the non-breaching Party, during such
ninety (90)-day cure period, of a bona fide dispute regarding the alleged
breach, such ninety (90)-day cure period shall be tolled pending resolution of
such dispute pursuant to Section 10, and in the event the dispute is finally
resolved against the Party allegedly in material breach, the applicable cure
period shall commence upon such final resolution. 

9.3Termination for Bankruptcy. This Agreement may be terminated by either Party
immediately upon written notice to the other Party and to the extent permitted
under applicable laws, rules, or regulations, upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided, however, that in the case of any involuntary
bankruptcy proceeding such right to terminate shall only become effective if the
other Party consents to the involuntary bankruptcy or such proceeding is not
dismissed within ninety (90) days after the filing thereof.

9.4Termination for Patent Challenge.  If Partner or any of its Affiliates or
Sublicensees (a) initiates or requests an interference, post-grant review,
inter-partes review, reexamination, protest, opposition, nullity or similar
proceeding with respect to any Licensed Patent, (b) makes, files or maintains
any claim, demand lawsuit, or cause of action to challenge the validity or
enforceability of any Licensed Patent, (c) opposes any extension of, or the
grant of a supplementary protection certificate with respect to, any Licensed
Patent, or (d) funds or otherwise provides material assistance to any other
Person with respect to any of the foregoing, AVEO shall have the right to
terminate this Agreement upon thirty (30) days’ prior written notice to Partner.
Any such termination shall only become effective if Partner or its Affiliate or
Sublicensee, as applicable, has not withdrawn such action before the end of the
above notice period.

9.5Elective Termination. Partner shall have the right, in its sole discretion,
to terminate this Agreement on a Partner Region by Partner Region basis or in
its entirety by providing not less than one hundred eighty (180) days’ prior
written notice to AVEO; provided,

- 58 -

 

 

--------------------------------------------------------------------------------

however, that Partner shall be obligated to continue to share in any costs of
development previously agreed and committed to in writing as part of a Joint
Development Plan (i.e., costs for ongoing clinical trials agreed to prior to
such termination as part of a Joint Development Plan, even where such trials
continue beyond termination). 

9.6AVEO’s Rights upon Certain Terminations. Upon termination of this Agreement
by AVEO under Section 9.2, 9.3 or 9.4 or by Partner under Section 9.5 (but not
expiration of this Agreement):

(a)License Termination. The licenses granted by AVEO to Partner under Article 3
shall terminate.

(b)Regulatory Filings. To the extent permitted by applicable law, Partner shall
transfer to AVEO all filings made with a Regulatory Agency in any jurisdiction
that must be made prior to commencing clinical testing in humans, applications
for Marketing Approval, Marketing Approvals, Pricing Approvals, drug dossiers,
master files and other regulatory filings and regulatory correspondence related
to any Licensed Compounds or Licensed Products that it Controls as of the
effective date of such termination. If Partner is restricted under applicable
law from transferring ownership of any of the foregoing items to AVEO, Partner
shall grant AVEO (or its designee) a right of reference or use to such item.
Partner shall take all permitted actions reasonably necessary to effect such
transfer or grant of right of reference or use to AVEO.

(c)Data.  Partner shall transfer to AVEO its entire right, title, and interest
in and to all preclinical and clinical data, Clinical Regulatory Filings, Safety
Data and all other supporting data, including pharmacology, toxicology,
chemistry and biology data, in Partner’s Control as of the effective date of
such termination related to, and to the extent necessary or reasonably useful
for AVEO to continue the development, manufacture or commercialization of,
Licensed Compounds and Licensed Products.

(d)No Further Representations. Partner shall discontinue making any
representation regarding its status as a licensee of AVEO in the Partner
Territory and in the Field for Licensed Compounds and Licensed Products and
shall cease conducting all activities with respect to the marketing, promotion,
sale or distribution of all of the foregoing.

(e)Transition Assistance.  To the extent requested by AVEO, for a period of [**]
months following the effective date of termination, Partner shall also provide
such assistance as may be reasonably necessary to transfer and/or transition
over a reasonable period of time to AVEO any licenses and other contracts
specific to Licensed Compounds and Licensed Products (including clinical trial
and manufacturing agreements with respect thereto), to the extent such
agreements are in effect as of the effective date of termination and such
assignment is permitted.

(f)Remaining Inventories. AVEO shall have the right to purchase from Partner all
of the inventory of Licensed Products held by Partner as of the effective date
of termination at a price equal to Partner’s fully burdened manufacturing cost,
determined in accordance with GAAP. AVEO shall notify Partner within [**] months
after termination whether AVEO elects to exercise such right.

- 59 -

 

 

--------------------------------------------------------------------------------

(g)Transfer of Contracts. To the extent requested by AVEO, for a period of six
(6) months following the effective date of termination, Partner shall provide,
at a reasonable cost to AVEO, such assistance as may be reasonably necessary to
transfer or transition over such period of time to AVEO any license agreements
or other contracts specific to Licensed Compounds and Licensed Products
(including clinical trial and manufacturing agreements), to the extent such
agreements are in effect as of the effective date of termination and such
assignment or transfer is permitted. 

(h)Prosecution and Enforcement. The provisions of Article 5 (other than Section
5.1) shall be terminated; provided that, as between the Parties, AVEO shall have
the sole right (but not the obligation) to prosecute, maintain and enforce all
Licensed Patents and Joint Patents, and Partner shall provide such assistance
and cooperation as may be reasonably necessary in connection with the transition
of prosecution and enforcement responsibilities to AVEO with respect to any
Licensed Patents and Joint Patents with respect to which Partner (or its
Affiliate or Sublicensee) had prosecution, maintenance or enforcement
responsibility prior to the effective date of termination, including execution
of such documents as may be necessary to effect such transition.

(i)Transfer of Marketing-Related Materials. Partner shall transfer to AVEO all
promotional materials, customer data, competitive intelligence data, market
research and other materials, information or data related to the marketing,
promotion or sale of Licensed Compounds and Licensed Products Controlled by
Partner as of the effective date of such termination, to the extent necessary or
reasonably useful for the commercialization of Licensed Compounds and Licensed
Products.

(j)Affiliates and Sublicensees.Partner shall cause its Affiliates and
Sublicensees to comply with Section 9.6 as if they were Partner.

9.7Grant Back.  Upon termination of this Agreement for any reason, Partner shall
grant to AVEO, and hereby does grant, an irrevocable, perpetual, royalty
bearing, worldwide, non-exclusive license, with the right to grant sublicenses,
under the Partner Patents, Partner Know-How Controlled by Partner, Joint
Inventions and Joint Patents to develop, make, have made, use, sell, offer for
sale or import Licensed Compounds and Licensed Products.  Royalties shall be
payable by AVEO to Partner only if AVEO uses the license to Partner Patents in
the AVEO Territory, and shall be at a reasonable royalty rate to be established
by an expert in such determinations agreed to by both Parties, and otherwise on
the same terms as set out herein in relation to Licensed Products and the terms
of Sections 4.3.4, 4.4, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15 and
4.17 shall apply mutatis mutandis.

9.8Partner’s Rights upon Certain Terminations. Upon termination of this
Agreement by Partner under Sections 9.2, 9.3 or 9.5, (a) the licenses granted by
AVEO to Partner under Article 3 shall terminate and (b) Partner shall
discontinue making any representation regarding its status as a licensee of AVEO
in the Partner Territory and in the Field for Licensed Compounds and Licensed
Products and shall cease conducting all activities with respect to the
marketing, promotion, sale or distribution of all of the foregoing.

9.9Survival.

- 60 -

 

 

--------------------------------------------------------------------------------

(a)The following provisions shall survive any expiration or termination of this
Agreement in its entirety: Articles 6, 8 and 10, and Sections 2.6, 2.8, 3.3(e),
4.15, 4.16 (for a period of one year post termination or expiry),  7.5, 9.1,
9.6, 9.7, 9.8, 11.2, 11.3, 11.5, 11.6, 11.7, 11.8, 11.12, 11.13, 11.14 and
11.15. 

(b)Expiration and termination of this Agreement shall not relieve the Parties of
any liability which accrued hereunder prior to the effective date of such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.

ARTICLE 10.
DISPUTE RESOLUTION

10.1Seeking Consensus. If any dispute, controversy or claim arising out of or
relating to the validity, construction, enforceability, performance or breach of
this Agreement arises between the Parties (a “Dispute”), then upon the written
request of either Party, the Parties shall have senior executives with
decision-making authority of each Party meet and discuss the matter in good
faith. The written request shall explain the nature of the Dispute and refer to
the relevant provisions of the Agreement upon which the Dispute is based. The
complaining Party shall also set forth a proposed solution to the problem,
including a suggested time frame within which the Parties must act. The
non-complaining Party must respond in writing within [**] days of receiving the
notice with an explanation, including references to the relevant provisions of
the Agreement and a response to the proposed solution and suggested time frame
for action. The complaining Party must initiate the scheduling of this
resolution meeting. The Parties shall have such senior executives, and other
personnel as necessary, meet within [**] days after the initial request in
writing by either Party. The Parties shall discuss possible options for
resolving the Dispute, including a discussion of whether mediation may be a
useful mechanism for resolving the Dispute; provided that neither Party shall be
obligated to enter into or participate in mediation. If the matter is not
resolved within [**] following the request for discussions, and the Parties have
not agreed upon mediation, then either Party may then invoke arbitration in
accordance with this Article 10. If mediation takes place and is unsuccessful,
then either Party may then invoke arbitration in accordance with this Article
10.

10.2Arbitration.

(a)Notice of Arbitration.  Any Dispute which may arise between the Parties that
is not resolved pursuant to Section 10.1 shall be settled by binding arbitration
as set forth in this Section 10.2, excluding any Patent Disputes as specified in
Section 10.5 (which shall be resolved pursuant to Section 10.5). Either Party,
following the end of the [**] day period referenced in Section 10.1, may refer
such issue to arbitration by submitting a written notice of such request to the
other Party.

(b)Selection of Arbitrators. The number of arbitrators to resolve any Dispute
submitted to arbitration under Section 10.2(a) shall be three (3). Each Party
shall select one (1) arbitrator within [**] days following receipt of notice
under Section 10.2(a), and the two arbitrators selected by the Parties shall be
responsible for selecting the third arbitrator. Each

- 61 -

 

 

--------------------------------------------------------------------------------

arbitrator shall be neutral and independent of both Parties and all of their
respective Affiliates, shall have significant experience and expertise in
licensing and partnering agreements in the pharmaceutical and biotechnology
industries. If the two arbitrators selected by the Parties cannot agree on a
third arbitrator within [**] days following either Party’s request for
arbitration hereunder, then such third arbitrator shall be appointed by JAMS,
Inc. which arbitrator must meet the foregoing criteria. 

(c)Location; Proceedings. The place of arbitration shall be New York, New York.
The proceedings shall be conducted pursuant to the rules set forth by JAMS, Inc.
for streamlined arbitration proceedings. All proceedings and communications
shall be in English. Each Party shall have the right to be represented by
counsel of its own choosing.

(d)Discovery.  The Parties agree that discovery appropriate to the issues in the
dispute shall be permitted in the arbitration, including reasonable document
requests, pre-hearing exchanges of information, expert witness disclosures,
limited depositions of important witnesses and other appropriate discovery;
provided that such discovery shall be limited to the narrower of (i) the scope
of discovery agreed to by the Parties, or if none can be agreed, established by
the arbitrators, and (ii) such discovery as would be permitted by the Federal
Rules of Civil Procedure and is approved by the arbitrators, keeping in mind the
goal of an expedited and efficient proceeding.

(e)Procedural Rules; Statute of Limitations. The arbitration shall be governed
by the procedural and substantive law set forth in Section 10.3. The statute of
limitations of the State of New York applicable to the commencement of a lawsuit
shall apply to the commencement of arbitration under this Article 11; provided
that such statute of limitations shall be tolled with respect to the subject
matter of any Dispute upon delivery of a Party’s written request under
Section 10.1 relating to such Dispute; provided, further, that if the senior
executives are unable to resolve such Dispute within the [**] day period
specified in Section 10.1, the Parties agree to file the notice of arbitration
within [**] days thereafter.

(f)Costs.  Each Party shall bear its own costs and expenses and attorneys’ fees
in the arbitration, except that the arbitrators may order the non-prevailing
Party to bear all or an appropriate part (reflective of the relative success on
the issues) of the costs and expenses and reasonable attorneys’ fees incurred by
the prevailing Party based on the relative merits of each Party’s positions on
the issues in the Dispute. The Party that substantially prevails in the
arbitration proceeding shall be reimbursed any payments it has made in respect
of the arbitrators’ fees and expenses and any administrative fees of
arbitration.

(g)Award. Any award rendered by the arbitrators shall be final and binding on
the Parties, and shall be governed by the terms and conditions hereof, including
the limitation on damages set forth in Section 8.5. Any award to be paid by one
Party to the other Party as determined by the arbitrators shall be promptly paid
in Dollars free of any tax, deduction or offset; and any costs, fees or taxes
incident to enforcing the award shall, to the maximum extent permitted by
applicable law, be charged against the Party resisting enforcement. Each Party
agrees to abide by the award rendered in any arbitration conducted pursuant to
this Article 10, judgment may be entered upon the final award in any court of
competent jurisdiction, including any court of competent jurisdiction in the
United States or in Japan. The award shall include

- 62 -

 

 

--------------------------------------------------------------------------------

interest from the date of any damages incurred for breach of the Agreement, and
from the date of the award until paid in full, at the rate set forth in
Section 4.17. 

(h)Confidentiality. All proceedings and decisions of the arbitrator shall be
deemed Confidential Information of each of the Parties, and shall be subject to
Article 6. Except as required by applicable law, neither Party shall make (or
instruct the arbitrator to make) any public announcement with respect to the
proceedings or decision of the arbitrators without prior written consent of the
other Party. The existence of any dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the arbitrators, except as
required in connection with the enforcement of such award or as otherwise
required by applicable law.

(i)Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

10.3Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

10.4Injunctive Relief; Remedy for Breach of Exclusivity. Nothing in this Article
10 will preclude either Party from seeking equitable relief or interim or
provisional relief from a court of competent jurisdiction, including a temporary
restraining order, preliminary injunction or other interim equitable relief,
concerning a dispute either prior to or during any arbitration if necessary to
protect the interests of such Party or to preserve the status quo pending the
arbitration proceeding.  Specifically, the Parties agree that a material breach
by either Party of its obligations in Article 6 of this Agreement may cause
irreparable harm to the other Party, for which damages may not be an adequate
remedy. For the avoidance of doubt, nothing in this Section 10.4 shall otherwise
limit a breaching Party’s opportunity to cure a material breach as permitted in
accordance with Section 9.2.

10.5Patent Disputes.. Notwithstanding Section 10.2, any Dispute relating to the
scope, validity, enforceability or infringement of any Licensed Patents, Partner
Patents or Joint Patents shall be submitted to a court of competent jurisdiction
in the country in which such Patent rights were granted or arose.

ARTICLE 11.
MISCELLANEOUS

11.1Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries which may be imposed upon or related to AVEO or
Partner from time to time. Each Party agrees that it shall not export, directly
or indirectly, any technical information acquired from the other Party under
this Agreement or any products using such technical information to a location or
in a manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity.

- 63 -

 

 

--------------------------------------------------------------------------------

11.2Entire Agreement; Amendment. This Agreement (including the Exhibits hereto)
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto and supersedes and terminates all prior agreements
and understandings between the Parties (including the Prior Agreement with
respect to Confidential Information). There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth herein and
therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party. 

11.3Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by either Party to the other are and shall be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(52) of the U.S. Bankruptcy
Code. Each Party agrees that the other Party, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. Without limiting the foregoing, the
Parties further agree that if a bankruptcy proceeding is commenced by or against
one Party (the “Debtor”) then, in the event the Debtor rejects this Agreement
pursuant to Section 365 of the U.S. Bankruptcy Code or otherwise applicable law
and the other Party elects to retain its rights hereunder pursuant to Section
365(n) of the U.S. Bankruptcy Code or otherwise applicable law, the other Party
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property. The Parties further agree, without limiting the
foregoing, that unless and until the Debtor rejects this Agreement pursuant to
applicable law, the Debtor shall perform all of its obligations hereunder or
immediately provide to the other Party a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, and the same, if not already in the other Party’s
possession; provided, however, that upon assumption of this Agreement by the
Debtor pursuant to Section 365 of the U.S. Bankruptcy Code or otherwise
applicable law, the other Party shall promptly return all such tangible
materials, intellectual property and embodiments thereof that have been provided
to it solely as a result of this Section 11.3.

11.4Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure and the nonperforming Party promptly provides
notice of the prevention to the other Party. Such excuse shall be continued so
long as the condition constituting Force Majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition. For purposes of this
Agreement, “Force Majeure” means conditions beyond a Party’s reasonable control
or ability to plan for, including acts of God, war, terrorism, civil commotion,
labor strike or lock-out, epidemic, failure or default of public utilities or
common carriers, and destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe; provided, however, the payment of
invoices due and owing hereunder shall not be excused by reason of a Force
Majeure affecting the payor.

11.5Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if mailed by first class
certified or registered mail, postage

- 64 -

 

 

--------------------------------------------------------------------------------

prepaid, express delivery service or personally delivered. Unless otherwise
specified in writing, the mailing addresses of the Parties shall be as described
below. 

If to Partner:

EUSA Pharma (UK) Limited

Breakspear Park,

Breakspear Way,

Hemel Hempstead, HP24TZ

United Kingdom

Attention:  Chief Executive Officer

In the case of AVEO:

AVEO Pharmaceuticals, Inc.

One Broadway, 14th Floor

Cambridge, Massachusetts 02142

Attention:  Chief Executive Officer

Copy to:  VP Corporate Development and Alliance Management

Facsimile:  (617) 995-4995

with a required copy to:

Choate, Hall & Stewart

Two International Place

Boston, MA 02110

Attn:  Robert A. Licht, Esq.

11.6Maintenance of Records. Each Party shall keep and maintain all records
required by law or regulation with respect to Licensed Products and shall make
copies of such records available to the other Party upon request.

11.7Construction. This Agreement has been prepared jointly and shall not be
strictly construed against either Party. Any reference in this Agreement to an
Article, Section, subsection, paragraph, clause, or Exhibit shall be deemed to
be a reference to any Article, Section, subsection, paragraph, clause, or
Exhibit, of or to, as the case may be, this Agreement. Except where the context
otherwise requires, (a) any definition of or reference to any agreement,
instrument or other document refers to such agreement, instrument other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any laws refers to such laws as from time to
time enacted, repealed or amended, (c) the words “herein,” “hereof” and
hereunder,” and words of similar import, refer to this Agreement in its entirety
and not to any particular provision hereof, (d) the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “but not limited
to,” “without limitation” or words of similar import, and (e) the word “or” has
the inclusive meaning  represented by the phrase “and/or”, (f) the words “date
hereof” refers to the Effective Date, (g) the word “extent” in the phrase “to
the extent” means the degree to which a subject or other thing

- 65 -

 

 

--------------------------------------------------------------------------------

extends, and such phrase does not mean simply “if”; and (g) definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. 

11.8Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

11.9Assignment. Neither this Agreement nor any right or obligation hereunder may
be assigned or otherwise transferred by any Party without the consent of the
other Party; provided, however, that any Party may, without such consent, assign
this Agreement, (a) in whole or in part (divided on a geographic basis but not
otherwise), to any of its respective Affiliates; provided that such Party shall
remain jointly and severally liable with such Affiliate in respect of all
obligations so assigned; such Affiliate has acknowledged and confirmed this in
writing effective as of such assignment or other transfer; and such Affiliate
shall be bound by this Agreement as if it were a party to it as and to the
identical extent applicable to the transferor; or (b) as a whole, if either
Party merges with, or all or substantially all of its business or assets are
acquired by, another entity (whether by merger, sale of assets, sale of stock,
by way of security to a bank or other financial institution, or otherwise) (an
“M&A Event”), to the Party’s merger partner or the acquirer as part of that M&A
Event. Each Party agrees that, notwithstanding any provisions of this Agreement
to the contrary, if this Agreement is assigned by a Party in connection with an
M&A Event, such assignment shall not provide the non-assigning Party with rights
or access to intellectual property or technology of the acquirer of the
assigning Party. Any permitted assignment shall be binding on the successors of
the assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 11.9 shall be null and void.

11.10Independent Contractors. It is expressly agreed that AVEO and Partner shall
be independent contractors and that the relationship between them shall not
constitute a partnership, joint venture or agency. Neither AVEO nor Partner
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other Party,
without the prior written consent of the other Party to do so.

11.11Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signature pages may be
exchanged electronically in portable document format (.pdf) form.

11.12Severability. If any provision of this Agreement is held to be invalid or
unenforceable in the alternative dispute resolution proceedings specified in
Article 10 from which no court appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

- 66 -

 

 

--------------------------------------------------------------------------------

11.13Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section. 

11.14No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the subsequent enforcement of its rights under
this Agreement, excepting only as to an express written and signed waiver as to
a particular matter for a particular period of time executed by an authorized
officer of the waiving Party.

11.15No Third Party Beneficiaries. Except as expressly set forth in this
Agreement, no Third Party shall be deemed an intended third party beneficiary
hereunder or have any right to enforce any obligation of this Agreement.

11.16Costs. Each Party shall bear its own legal costs of and incidental to the
preparation, negotiation and execution of this Agreement.

11.17Further Assurances. Each Party shall perform, or caused to be performed,
all further acts and things and execute and deliver such further documents as
may be necessary or as the other Party may reasonably require to implement or
give effect to this Agreement

[signature page follows]

 

- 67 -

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Partner and AVEO have caused this Agreement to be executed
by their duly authorized officers as of the Effective Date.

EUSA PHARMA (UK) LIMITED

 

AVEO PHARMACEUTICALS, INC

 

 

 

 

 

By:

/s/ Lee Morley

  

By:

/s/ Michael Bailey

Name:

Lee Morley

 

Name:

 

Title:

CEO

 

Title:

President & Chief Executive Officer

 

 

- 68 -

 

 

--------------------------------------------------------------------------------

Exhibit A

Europe

Latin America (excluding Mexico)

Africa and South Africa

Australasia and New Zealand

Europe includes:

 

o

Albania

 

o

Andorra

 

o

Austria

 

o

Belgium

 

o

Bosnia and Herzegovina

 

o

Bulgaria

 

o

Croatia

 

o

Cyprus

 

o

Czech Republic

 

o

Denmark

 

o

Estonia

 

o

Finland

 

o

France

 

o

Germany

 

o

Greece

 

o

Hungary

 

o

Iceland

 

o

Ireland

 

o

Italy

 

o

Kosovo

 

o

Latvia

 

o

Liechtenstein

 

o

Lithuania

 

o

Luxembourg

 

o

Macedonia

 

o

Malta

 

o

Monaco

 

o

Montenegro

 

o

The Netherlands

 

o

Norway

 

o

Poland

 

o

Portugal

 

o

Romania

 

o

San Marino

 

o

Serbia

 

o

Slovakia

 

o

Slovenia

 

o

Spain

- 69 -

 

 

--------------------------------------------------------------------------------

 

o

Sweden 

 

o

Switzerland

 

o

United Kingdom

 

o

Vatican City

Latin America includes:

 

o

Argentina

 

o

Belize

 

o

Bolivia

 

o

Brazil

 

o

Chile

 

o

Colombia

 

o

Costa Rica

 

o

Ecuador

 

o

El Salvador

 

o

French Guiana

 

o

Guatemala

 

o

Guyana

 

o

Honduras

 

o

Nicaragua

 

o

Panama

 

o

Paraguay

 

o

Peru

 

o

Suriname

 

o

Uruguay

 

o

Venezuela

North and South Africa includes:

 

o

Algeria

 

o

Angola

 

o

Benin

 

o

Botswana

 

o

British Indian Ocean

 

o

Burkina Faso

 

o

Burundi

 

o

Cameroon

 

o

Cape Verde Islands

 

o

Central African Republic

 

o

Chad

 

o

Comoros

 

o

Congo, Democratic Republic of

 

o

Congo, Republic of

 

o

Cote d’Ivoire

 

o

Djibouti

 

o

Egypt

 

--------------------------------------------------------------------------------

 

o

Equatorial Guinea 

 

o

Eritrea

 

o

Ethiopia

 

o

Gabon

 

o

Gambia, The

 

o

Ghana

 

o

Guinea

 

o

Guinea-Bissau

 

o

Kenya

 

o

Lesotho

 

o

Liberia

 

o

Libya

 

o

Madagascar

 

o

Malawi

 

o

Mali

 

o

Mauritania

 

o

Mauritius

 

o

Mayotte

 

o

Morocco

 

o

Mozambique

 

o

Namibia

 

o

Niger

 

o

Nigeria

 

o

Reunion

 

o

Rwanda

 

o

Saint Helena

 

o

Sao Tome & Principe

 

o

Senegal

 

o

Seychelles

 

o

Sierra Leone

 

o

Somalia

 

o

South Africa

 

o

Sudan

 

o

Swaziland

 

o

Tanzania

 

o

Togo

 

o

Tunisia

 

o

Uganda

 

o

Zambia

 

o

Zimbabwe

Australasia and New Zealand includes:

 

o

Australia

 

o

Bougainville

 

o

Cook Islands

 

o

Federated States of Micronesia

 

--------------------------------------------------------------------------------

 

o

Fiji 

 

o

French Polynesia

 

o

Kiribati

 

o

Nauru

 

o

New Caledonia

 

o

New Zealand

 

o

Papua New Guinea

 

o

Samoa

 

o

Solomon Islands

 

o

Tokelau Islands

 

o

Tonga

 

o

Tuvalu

 

o

Vanuatu

 

o

Wallis & Futuna Islands

 

 

 

 

--------------------------------------------------------------------------------

Exhibit B

Listed AVEO Patents

 

AVEO No.

Jurisdiction

Filed

Application No.

Status

Patent No.

Expiration

Tivozanib [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

Tivozanib [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

Tivozanib [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

[**]

 

 

 

--------------------------------------------------------------------------------

Exhibit C

The information is to be delivered in electronic format where possible.

PRECLINICAL & CLINICAL

[**]

REGULATORY

[**]

SAFETY

[**].

CMC

[**]

MEDICAL AFFAIRS
(for clarity, materials prepared prior to AVEO’s tivozanib NDA review)

[**]

MARKETING (for clarity, materials prepared prior to AVEO’s tivozanib NDA review)

[**]

LEGAL/IP

[**]

 

 

 

--------------------------------------------------------------------------------

Exhibit D

Press Release (Section 6.4(a))

DRAFT – NOT FOR RELEASE

AVEO and EUSA Pharma Announce
Exclusive Licensing Agreement for Tivozanib in Europe

EUSA to Submit Marketing Authorization Application for Tivozanib in Advanced RCC
in Q1 2016

AVEO to Host Conference Call Today, December 21, 2015 at 9:00 AM ET

CAMBRIDGE, Mass. and HEMEL HEMPSTEAD, England – December 21, 2015 – AVEO
Oncology (NASDAQ:AVEO) and EUSA Pharma, a newly-established specialty
pharmaceutical business with global reach, today announced an exclusive license
agreement in which AVEO has granted EUSA Pharma European rights to tivozanib for
the treatment of advanced renal cell carcinoma (“RCC”).  The agreement also
includes a number of additional territories outside North America, including
South America and South Africa, and additional potential indications.

Under the terms of the agreement, EUSA Pharma will pay AVEO an upfront research
and development funding payment of $2.5 million, and up to $394 million in
potential payments and milestones, assuming successful achievement of specified
development, regulatory and commercialization objectives, as well as a tiered
royalty ranging from a low double digit up to mid-twenty percent on net sales of
tivozanib in the agreement’s territories.  A percentage of milestone and royalty
payments received by AVEO are due to Kyowa Hakko Kirin as a sublicensing fee.

EUSA Pharma plans to submit a Marketing Authorization Application for tivozanib
as a first line treatment for advanced RCC to the European Medicines Agency in
the first quarter of 2016.  Under the terms of the agreement, EUSA Pharma will
undertake and fund future regulatory and commercial activities to bring
tivozanib to market and commercialize the product within the agreement’s
territories.

“Tivozanib has the potential to become an important new first line treatment for
advanced renal cell carcinoma in Europe, and we look forward to submitting a
Marketing Authorization Application in the coming months,” said Lee Morley,
chief executive officer of EUSA Pharma. “As a recently established specialty
pharma company, we have ambitious growth plans, and tivozanib is a strong
strategic fit with our portfolio of marketed specialty products, as we increase
our focus on oncology.”

“Our agreement with EUSA Pharma marks a critical step in the execution of our
company strategy.  Between our partnership with EUSA and our previous agreements
with Ophthotech and Pharmstandard, we have a solid foundation to potentially
generate near-term capital and long-term value for this important asset while
retaining commercial rights to tivozanib in oncology in North America,” said
Michael Bailey, president and chief executive officer of AVEO. “These tivozanib
partnerships collectively amount to over $35 million in potential payments over
the next 18 months in addition to potential payments from our other licensed
pipeline assets, which could provide substantial additional funding to support
our tivozanib

 

--------------------------------------------------------------------------------

development strategy for North America. We look forward to working with the
experienced commercial and regulatory team at EUSA Pharma as they seek to
successfully commercialize tivozanib in Europe.”

Today’s Conference Call Information

AVEO will host a conference call today, December 21, at 9:00 am (ET). The call
can be accessed by dialing (866) 428-2694 (domestic) or (704) 908-0403
(international) five minutes prior to the start time and providing the passcode
9082338. A live webcast of the conference call can be accessed by visiting the
investors section of the AVEO website at www.aveooncology.com. A replay of the
webcast will be archived on the AVEO website for two weeks following the call.

About Tivozanib

Tivozanib is an oral, once-daily, investigational vascular endothelial growth
factor (VEGF) tyrosine kinase inhibitor (TKI). It is a potent, selective and
long half-life inhibitor of all three VEGF receptors and is designed to optimize
VEGF blockade while minimizing off-target toxicities, potentially resulting in
improved efficacy and minimal dose modifications. Tivozanib has been evaluated
in several tumors types, including renal cell, colorectal and breast cancers.

About EUSA Pharma

Founded in March 2015, EUSA Pharma is a specialty pharmaceutical company.  The
company has commercial operations in the US and Europe, and a wider distribution
network in approximately 40 countries around the world.  Currently, EUSA has a
portfolio of five approved and several named-patient specialty hospital
products, and the company has ambitious plans to expand this through acquisition
and in-licensing.  EUSA is led by an experienced management team with a strong
record of building successful specialty pharmaceutical companies, and is
supported by significant funding raised from leading life science investor Essex
Woodlands.

EUSA Pharma’s products include: Caphosol® for the treatment of oral mucositis, a
common and debilitating side-effect of radiation therapy and high-dose
chemotherapy; Collatamp®, a gentamicin-collagen implant licensed either in
haemostasis or for the prevention and treatment of surgical site infection;
Custodiol® solution for use in the preservation of organs for transplantation;
Fomepizole® for the treatment of ethylene glycol poisoning; and Xenazine® for
the treatment of movement disorders associated with Huntington’s chorea.

For more information please visit www.eusapharma.com.

About AVEO

AVEO Oncology (AVEO) is a biopharmaceutical company committed to developing
targeted therapies through biomarker-driven insights to provide improvements in
patient outcomes where significant unmet medical needs exist. AVEO’s proprietary
Human Response Platform™ has delivered unique insights into cancer and related
disease biology that AVEO is seeking to leverage in the clinical development
strategy of its therapeutic candidates. For more information, please visit the
company’s website at www.aveooncology.com.

AVEO Cautionary Note Regarding Forward-Looking Statements

This press release contains forward-looking statements of AVEO within the
meaning of The Private Securities Litigation Reform Act of 1995 that involve
substantial risks and uncertainties.

 

--------------------------------------------------------------------------------

All statements, other than statements of historical fact, contained in this
press release are forward-looking statements. The words “anticipate,” “believe,”
“expect,” “intend,” “may,” “plan,” “could,” “should,” “seek,” “would” “look
forward,” or the negative of these terms or other similar expressions, are
intended to identify forward-looking statements, although not all
forward-looking statements contain these identifying words. These
forward-looking statements include, among others, statements about: the expected
benefits of AVEO’s agreement with EUSA Pharma; the amount, timing and potential
receipt of payments under the EUSA agreement; AVEO’s development plans for
tivozanib; AVEO’s beliefs about its ability to execute on its strategies for
tivozanib; AVEO’s ability to generate near-term capital and long-term value for
tivozanib; and AVEO’s expectations that its tivozanib partnerships could provide
over $35 million in potential payments in  the next 18 months, and that its
receipt of this and other potential payments from other licensed pipeline assets
could provide substantial additional funding to support its tivozanib
development strategy for North America. Actual results or events could differ
materially from the plans, intentions and expectations disclosed in the
forward-looking statements that AVEO makes due to a number of important factors,
including risks relating to: AVEO’s ability to maintain its agreement with EUSA
Pharma and its other licensees, and its ability, and the ability of its
licensees, to achieve development and commercialization objectives under these
arrangements; AVEO’s ability, and the ability of its licensees, to demonstrate
to the satisfaction of applicable regulatory agencies the safety, efficacy and
clinically meaningful benefit of AVEO’s product candidates; AVEO’s ability to
successfully implement its strategic plans; AVEO’s ability to successfully
enroll and complete clinical trials of its product candidates; AVEO’s ability to
achieve and maintain compliance with all regulatory requirements applicable to
its product candidates; AVEO’s ability to obtain and maintain adequate
protection for intellectual property rights relating to its product candidates
and technologies; developments, expenses and outcomes related to AVEO’s ongoing
shareholder litigation and SEC investigation; AVEO’s ability to raise the
substantial additional funds required to achieve its goals; unplanned capital
requirements; adverse general economic and industry conditions; competitive
factors; and those risks discussed in the section titled “Risk Factors” in
AVEO’s most recent Annual Report on Form 10-K, its quarterly reports on Form
10-Q and its other filings with the SEC. The forward-looking statements in this
press release represent AVEO’s views as of the date of this press release. AVEO
anticipates that subsequent events and developments may cause its views to
change. While AVEO may elect to update these forward-looking statements at some
point in the future, it specifically disclaims any obligation to do so. You
should, therefore, not rely on these forward-looking statements as representing
AVEO’s views as of any date other than the date of this press release.

AVEO Contact:

David Pitts, Argot Partners

(212) 600-1902

aveo@argotpartners.com

EUSA Contacts:

Lee Morley

Rob Budge

Chief Executive

RJB Communications

EUSA Pharma

Tel: +44 (0)1865 760969

Tel: +44 (0)330 5001140

Mobile: +44 (0)7710 741241

 

 

--------------------------------------------------------------------------------

Exhibit E

Tax Invoice (Section 4.1)

EXAMPLE VAT INVOICE

ABC plc

26 Green Road, South Croydon, CR2 5ZX

VAT Reg. No. 987 6543 21

 

Sales invoice No 15,618

 

 

AN Other Ltd

 

 

9 North Street

 

 

London N8 5QQ

 

 

 

 

 

Time of supply 31/01/12

Date of Issue 3/02/15

 

 

 

 

 

Quantity

Description and price

Amount excluding VAT

VAT rate

VAT

 

 

 

 

£

0 %

£

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VAT

 

 

 

 

 

 

Total

 

 

 

 

 

 

 